

Execution Version
 

--------------------------------------------------------------------------------

 
INTEREST PURCHASE AGREEMENT
 
By and Among
 
ICONIX BRAND GROUP, INC.,
 
UNITED FEATURE SYNDICATE, INC.
 
and
 
THE E.W. SCRIPPS COMPANY
 

--------------------------------------------------------------------------------

 
April 26, 2010

 
 

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS
 

     
Page
           
ARTICLE I
DEFINITIONS
    1  
Section 1.1
Definitions
    1  
Section 1.2
Usage.
    10  
ARTICLE II
CONTRIBUTION AND ASSUMPTION; SALE OF INTERESTS; CLOSING
    11  
Section 2.1
Contribution and Assumption.
    11  
Section 2.2
Interests
    11  
Section 2.3
Purchase Price
    11  
Section 2.4
Company Working Capital Adjustment.
    12  
Section 2.5
Closing
    13  
ARTICLE III
REPRESENTATIONS AND WARRANTIES AS TO SELLER  AND CERTAIN OF ITS SUBSIDIARIES
    13  
Section 3.1
Organization and Good Standing.
    13  
Section 3.2
Enforceability; Authority; No Conflict.
    14  
Section 3.3
Capitalization
    15  
Section 3.4
Financial Statements.
    16  
Section 3.5
Title to Business Assets
    16  
Section 3.6
Legal Proceedings; Orders.
    16  
Section 3.7
Absence of Certain Changes and Events
    17  
Section 3.8
Contracts.
    18  
Section 3.9
Compliance with Laws
    20  
Section 3.10
Employees.
    20  
Section 3.11
Peanuts Feature Intellectual Property.
    21  
Section 3.12
Seller Software.
    22  
Section 3.13
Certain Payments
    23  
Section 3.14
Accounts Receivable
    23  
Section 3.15
Brokers or Finders
    23  
Section 3.16
Condition and Sufficiency of Facilities
    24  
Section 3.17
No Undisclosed Liabilities
    24  
Section 3.18
Transactions with Affiliates
    24  
Section 3.19
Sufficiency of Assets
    24  
Section 3.20
Customers, Suppliers and Licensees
    24  
Section 3.21
Books of Account and Reports
    25  
Section 3.22
Seller Tax Representations
    25  
Section 3.23
No Material Adverse Effect
    25  
ARTICLE IV
ADDITIONAL REPRESENTATIONS AND WARRANTIES AS  TO UMKK AND UMNET AND PARENT
    25  
Section 4.1
Tax Representations
    25  
Section 4.2
Employee Benefits.
    27  
Section 4.3
Insurance.
    29  
Section 4.4
Parent Representations.
    29  


 
- i -

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS
(continued)


     
Page
             
ARTICLE V
REPRESENTATIONS AND WARRANTIES OF BUYER
    30  
Section 5.1
Organization and Good Standing
    30  
Section 5.2
Authority; No Conflict.
    31  
Section 5.3
Investment Intent; Financial Capability
    31  
Section 5.4
Certain Proceedings
    31  
Section 5.5
Brokers or Finders
    31  
Section 5.6
Investigation by Buyer
    31  
ARTICLE VI
COVENANTS OF SELLER PRIOR TO CLOSING DATE
    32  
Section 6.1
Access and Investigation
    32  
Section 6.2
Operation of the Business
    32  
Section 6.3
Commercially Reasonable Efforts
    33  
Section 6.4
Audited Financials
    33  
ARTICLE VII
COVENANTS OF BUYER PRIOR TO CLOSING DATE
    33  
Section 7.1
Commercially Reasonable Efforts
    33  
Section 7.2
Buyer Acknowledgement
    33  
ARTICLE VIII
MISCELLANEOUS COVENANTS
    33  
Section 8.1
Tax Treatment of Purchase of Membership Interests in Company
    33  
Section 8.2
Required Approvals of Governmental Bodies.
    33  
Section 8.3
Notice of Developments; Access to Records
    34  
Section 8.4
Transition Services Agreements; Sublease; Syndicate Services Agreement
    35  
Section 8.5
Employees of the Business.
    35  
Section 8.6
Tax Matters
    37  
Section 8.7
Mail and Other Communications
    40  
Section 8.8
Transfer Taxes
    40  
Section 8.9
Use of United Media and United Feature Syndicate Names
    40  
Section 8.10
Consents to Assignments of Contracts
    41  
Section 8.11
Bank Group Consent and Release
    41  
Section 8.12
Credit Support Arrangements
    41  
Section 8.13
Post-Closing Intellectual Property Transfer Recordation
    41  
Section 8.14
Tarsin Agreement and Ringtales Agreement
    42  
Section 8.15
Original Peanuts Drawings
    42  
Section 8.16
Accounts Receivable
    42  
Section 8.17
Foreign Withholding Tax Credit
    42  
Section 8.18
Name Change
    42  
ARTICLE IX
CONDITIONS PRECEDENT TO BUYER’S OBLIGATION TO CLOSE
    42  
Section 9.1
Accuracy of Representations
    42  
Section 9.2
Seller’s Performance
    43  
Section 9.3
Additional Documents
    43  
Section 9.4
No Injunction
    43  


 
- ii -

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS
(continued)


     
Page
             
Section 9.5
Governmental Approvals
    43  
Section 9.6
Material Adverse Effect
    43  
ARTICLE X
CONDITIONS PRECEDENT TO SELLER’S OBLIGATION TO CLOSE
    44  
Section 10.1
Accuracy of Representations
    44  
Section 10.2
Buyer’s Performance
    44  
Section 10.3
Additional Documents
    44  
Section 10.4
No Injunction
    44  
Section 10.5
Governmental Approvals
    44  
ARTICLE XI
TERMINATION
    45  
Section 11.1
Termination of Agreement
    45  
Section 11.2
Effect of Termination
    45  
ARTICLE XII
INDEMNIFICATION; REMEDIES
    46  
Section 12.1
General Indemnification by Seller and Parent
    46  
Section 12.2
Tax Indemnification by Seller and Parent
    46  
Section 12.3
Indemnification by Buyer
    46  
Section 12.4
Time Limitations
    47  
Section 12.5
Limitations on Amount.
    47  
Section 12.6
Procedure for Indemnification – Third Party Claims.
    48  
Section 12.7
Adjustment to Purchase Price
    49  
Section 12.8
Damages
    49  
ARTICLE XIII
GENERAL PROVISIONS
    49  
Section 13.1
Expenses
    49  
Section 13.2
Public Announcements
    49  
Section 13.3
Notices
    49  
Section 13.4
Jurisdiction; Service Of Process
    50  
Section 13.5
Further Assurances
    50  
Section 13.6
Waiver
    51  
Section 13.7
Entire Agreement and Modification
    51  
Section 13.8
Schedules.
    51  
Section 13.9
Assignments and Successors
    51  
Section 13.10
Severability
    52  
Section 13.11
Section Headings, Construction
    52  
Section 13.12
Governing Law; Waiver of Jury Trial
    52  
Section 13.13
Counterparts
    52  
Section 13.14
No Third Party Beneficiaries
    52  
Section 13.15
Specific Performance
    52  


 
- iii -

--------------------------------------------------------------------------------

 
 
Schedules & Exhibits
 
Schedules
Schedule 1.1(a)
-
Working Capital Statement
Schedule 1.1(b)
-
Knowledge
Schedule 1.1(c)
-
Material Contracts
Schedule 1.1(d)
-
Transferred Peanuts Trademarks and Domain Names
Schedule 2.1(a)(i)
-
Business Assets
Schedule 2.1(a)(ii)
-
Syndication Business Assets
Schedule 2.1(a)(iii)
-
Excluded Assets
Schedule 3.2
-
Authority; No Conflict; Consents
Schedule 3.5
-
Title to Business Assets
Schedule 3.6
-
Legal Proceedings; Orders
Schedule 3.7
-
Absence of Certain Changes and Events
Schedule 3.8(a)
-
Business Contracts
Schedule 3.8(b)
-
Unenforceable Business Contracts
Schedule 3.8(c)
-
Material Adverse Effect of Business Contracts
Schedule 3.10
-
Employees
Schedule 3.11(a)
-
Registered Trademarks
Schedule 3.11(b)
-
Copyright Registrations
Schedule 3.11(c)
-
Ownership and License of Copyrights
Schedule 3.11(d)
-
Written Claims against Peanuts Assets
Schedule 3.11(f)
-
Orders against Peanuts Assets
Schedule 3.11(g)
-
Impairment of Transferred Peanuts IP
Schedule 3.11(h)
-
Title to Owned Peanuts Assets
Schedule 3.12(a)
-
Seller Software
Schedule 3.12(c)
-
Infringements of Seller Software
Schedule 3.12(e)
-
Third Party Software
Schedule 3.14
-
Business Accounts Receivable
Schedule 3.16
-
Facilities
Schedule 3.17
-
Undisclosed Liabilities
Schedule 3.18
-
Transactions with Affiliates
Schedule 3.20
-
Customers, Suppliers and Licensees
Schedule 4.1
-
Tax Representations
Schedule 4.2(a)
-
Employee Benefit Plans
Schedule 4.2(c)
-
Obligations under Employee Benefit Plans
Schedule 4.3(a)
-
Insurance Policies
Schedule 4.3(c)
-
Refusal of Coverage
Schedule 4.4
-
Parent Conflicts; Consents
Schedule 8.5
-
Severance; Severance Agreements
Schedule 8.12
-
Credit Support Arrangements

Exhibits
Exhibit A
-
Contribution Agreement
Exhibit B
-
Principal Terms of Sublease
Exhibit C
-
Principal Terms of Transition Services Agreement
Exhibit D
-
Financial Statements
Exhibit E
-
Release


 
 

--------------------------------------------------------------------------------

 
 
INTEREST PURCHASE AGREEMENT
 
This Interest Purchase Agreement (the “Agreement”) is made as of April 26, 2010,
by Iconix Brand Group, Inc., a Delaware corporation (“Buyer”), United Feature
Syndicate, Inc., a New York corporation (“Seller”) and The E.W. Scripps Company,
an Ohio corporation (“Parent”).
 
RECITALS
 
Seller owns all of the issued and outstanding interests of Character Licensing,
LLC, a Delaware limited liability company (the “Company”).
 
Seller desires to sell, and Buyer desires to purchase, all of the issued and
outstanding interests of the Company (the “Interests”) for the consideration and
on the terms and conditions set forth in this Agreement.
 
AGREEMENT
 
The parties, intending to be legally bound, agree as follows:
 
ARTICLE I
DEFINITIONS
 
Section 1.1            Definitions.  For purposes of this Agreement, the
following terms and variations thereof have the meanings specified or referred
to in this Section 1.1:
 
“ABC” is defined in Section 3.20.
 
“Accountants” is defined in Section 2.4(c).
 
“Affiliate” means, with respect to any Person, any other Person (a) that
directly, or indirectly through one or more intermediaries, controls or is
controlled by or is under common control with such Person, (b) that is a general
partner, director, manager, trustee or principal officer of, or a limited
partner owning more than 10% of, or that serves in a similar capacity with
respect to, such Person, or (c) of which such Person is a general partner,
director, manager, trustee or principal officer or a limited partner owning more
than 10% of, or with respect to which such Person serves in a similar
capacity.  For purposes of this definition, “control” means the possession,
directly or indirectly, of the power to direct or to cause the direction of the
management or policies of the Person in question through the ownership of voting
securities or by contract or otherwise.  For purposes of this Agreement, each of
The Edward W. Scripps Trust, Scripps Networks Interactive, Inc. and any of its
direct or indirect Subsidiaries shall not be deemed an Affiliate of Seller
hereunder.
 
“Aged Accounts Receivable” is defined in the definition of Current Assets.
 
“Agreement” is defined in the preamble hereto.
 
“Asset Allocation Statement” is defined in Section 8.6(j).

 
 

--------------------------------------------------------------------------------

 
 
“Basket” is defined in Section 12.5(b).
 
“Books and Records” is defined in Section 8.3.
 
“Borrower Group” is defined in Section 8.11.
 
“Business” is defined in Section 2.1(a).
 
“Business Accounts Receivable” is defined in Section 3.14.
 
“Business Assets” is defined in Section 2.1(a).
 
“Business Contracts” is defined in Section 2.1(b).
 
“Business Day” means any day other than a Saturday or a Sunday, and any day
other than a day that is a bank holiday in the State of New York.
 
“Business Employee” is defined in Section 3.10(b)(i).
 
“Buyer” is defined in the preamble to this Agreement.
 
“Cap” is defined in Section 12.5(c).
 
“Closing” is defined in Section 2.5.
 
“Closing Date” means the date and time as of which the Closing actually takes
place.
 
“Closing Date Statement” is defined in Section 2.4(b).
 
“Company” is defined in the Recitals to this Agreement
 
“Consent” means any approval, consent, ratification, waiver, or other
authorization (including any Governmental Authorization).
 
“Contemplated Transactions” means all of the transactions contemplated by this
Agreement, including: (a) the sale of the Interests by Seller to Buyer; (b) the
execution, delivery, and performance of the Transaction Documents, including the
Contribution; (c) the performance by Buyer and Seller of their respective
covenants and obligations under this Agreement; and (d) Buyer’s acquisition and
ownership of the Interests.
 
“Contract” means any agreement, contract, obligation, promise, or undertaking,
whether written or oral.
 
“Contribution” is defined in Section 2.1(a).
 
“Contribution Agreement” is defined in Section 2.1(a).

 
- 2 -

--------------------------------------------------------------------------------

 
 
“Copyrights” means throughout the world, all registered and unregistered
copyrights and registrations and applications to register the same, and all
design and database rights, including moral rights of authors.
 
“Credit Agreement” is defined in Section 8.11.
 
“Credit Support Arrangements” is defined in Section 8.12.
 
“Current Assets” means those items identified as Current Assets on a Working
Capital Statement set forth on Schedule 1.1(a), as determined (except as set
forth on Schedule 1.1(a)) in a manner consistent with the accounting practices
used in preparing the unaudited proforma consolidated balance sheet of the
Business as at March 31, 2010 as set forth in Section 3.4.  The calculation of
Current Assets shall not include (i) any deferred Tax assets or (ii) any
Accounts Receivable which have been outstanding for more than 90 days from the
applicable due date pursuant to the relevant Contract (“Aged Accounts
Receivable”).
 
 “Current Liabilities” means those items identified as Current Liabilities on a
Working Capital Statement set forth on Schedule 1.1(a), as determined (except as
set forth on Schedule 1.1(a)) in a manner consistent with the accounting
practices used in preparing the unaudited proforma consolidated balance sheet of
the Business as at March 31, 2010 as set forth in Section 3.4.  The calculation
of Current Liabilities shall not include any deferred Tax liabilities or
liabilities required to be recorded on the Financial Statements pursuant to
Financial Accounting Standards Board No. 48.
 
“Damages” is defined in Section 12.1.
 
“Designated Reps” is defined in Section 12.4.
 
“Dispute Resolution Period” is defined in Section 8.6(j).
 
“Employee Benefit Plan” means any deferred compensation, incentive compensation,
stock purchase, stock option or other equity compensation plan, program,
agreement or arrangement; any severance or termination pay, medical, surgical,
hospitalization, life insurance or other “welfare” plan, fund or program (within
the meaning of section 3(1) of the Employee Retirement Income Security Act of
1974, as amended (“ERISA”)); any profit-sharing, stock bonus or other “pension”
plan, fund or program (within the meaning of section 3(2) of ERISA); any
employment, termination or severance agreement; and any other employee benefit
plan, fund, program, agreement or arrangement.
 
“Encumbrance” means any lien, claim, encumbrance, mortgage, easement, charge,
option, pledge, security interest or other encumbrance of any nature whatsoever,
other than restrictions on transfer of securities imposed by federal or state
securities laws.
 
“Estimated Working Capital” is defined in Section 2.4(a).
 
“Excluded Assets” is defined in Section 2.1(a).
 
“Final Determination” is defined in Section 12.7.

 
- 3 -

--------------------------------------------------------------------------------

 
 
“Final Order” means an Order of a Governmental Body that is in full force and
effect and with respect to which no appeal, request for stay, request for
reconsideration or other request for review is pending; with respect to which
the time for appeal, requesting a stay, requesting reconsideration or requesting
other review has expired; and with respect to which the time for the
Governmental Body to set aside the order sua sponte has expired.
 
“Fundamental Reps” is defined in Section 12.4.
 
“GAAP” is defined in Section 3.4(b).
 
“Governmental Authorization” means any approval, consent, license, permit,
waiver, or other authorization issued, granted, given, or otherwise made
available by or under the authority of any Governmental Body or pursuant to any
Legal Requirement.
 
“Governmental Body” means any: (a) nation, state, county, city, town, village,
district, or other jurisdiction of any nature; (b) federal, state, local,
municipal, foreign, or other government; (c) governmental or quasi-governmental
authority of any nature (including any governmental agency, branch, department,
official, or entity and any court or other tribunal); (d) multi-national
governmental or quasi-governmental organization or body; or (e) body exercising,
or entitled to exercise, any administrative, executive, judicial, legislative,
police, regulatory, or taxing authority or power of any nature.
 
“Hired Employee” is defined in Section 8.5(a).
 
“HSR Act” is defined in Section 8.2(b).
 
“Intellectual Property” means all Trademarks and all Copyrights and any other
intellectual property rights (including remedies against infringement thereof
and rights of protection of interest therein under the law of all
jurisdictions).
 
“Indebtedness” means, with respect to any Person and without duplication, (a)
all obligations of such Person for borrowed money, (b) all obligations of such
Person evidenced by bonds, debentures, notes or other similar instruments, (c)
all obligations of such Person upon which interest charges are customarily paid,
(d) all capitalized lease obligations of such Person, (e) all obligations of
such Person issued or assumed as the deferred purchase price of property, all
conditional sale obligations of such Person and all obligations of such Person
under any title retention agreement, (f) all letters of credit, banker’s
acceptances or similar credit transactions (including reimbursement obligations
in respect thereof) issued on behalf of such Person, (g) all guarantees and
other contingent obligations of such Person in respect of indebtedness of
another Person of the type referred to in clauses (a) through (f) above, (h) all
indebtedness of another Person of the type referred to in clauses (a) through
(g) above which is secured by any Encumbrance on any asset or property of such
Person and (i) all obligations under commodity agreements, currency agreements
or interest rate agreements of such Person.
 
“Interests” is defined in the Recitals of this Agreement.

 
- 4 -

--------------------------------------------------------------------------------

 
 
“IRC” means the Internal Revenue Code of 1986, as amended, or any successor law,
and regulations issued by the IRS pursuant thereto.
 
“IRCA” is defined in Section 3.10(g).
 
“IRS” means the U.S. Internal Revenue Service or any successor agency, and, to
the extent relevant, the U.S. Department of the Treasury.
 
“Japanese Anti-Monopoly Act” means the Japanese Act on Prohibition of Private
Monopolization and Maintenance of Fair Trade (Act No. 54 of April 14, 1947), as
amended.
 
“Knowledge of the  Seller” means the actual knowledge of the officers and
directors of Seller named on Schedule 1.1(b), in each case after due inquiry of
those individuals responsible for the matter being represented or
warranted.  “Knowledge of the Buyer” means the actual knowledge of the officers
and directors of Buyer named on Schedule 1.1(b), in each case after due inquiry
of those individuals responsible for the matter being represented or
warranted.  Notwithstanding anything to the contrary, where “Knowledge” refers
to the absence of a particular fact or matter, an individual will not be deemed
to have “Knowledge” unless he or she is actually aware of the presence of such
particular fact or matter.
 
“Legal Requirement” means any order, constitution, law, ordinance, principle of
common law, regulation, statute, or treaty of any Governmental Body.
 
“Licensed Installments” means the installments of the Peanuts Feature that are
the subject of the Heirs’ Renewal Copyrights as that term is used in The 1979
Agreement.
 
“Lender Banks” is defined in Section 8.11.
 
“Licensed Peanuts Assets” means the following Peanuts Feature-related
assets:  (a) the Licensed Installments; (b) derivative works derived by Seller
from the Licensed Installments, if any; and (c) those assets relating to the
Peanuts Feature for which Seller is currently licensed or which Seller is
otherwise permitted by other Persons to use pursuant to the Business Contracts.
 
“Material Adverse Effect” or “Material Adverse Change” means, as to the
Business, any change, circumstance, occurrence, event, development or effect
that individually or in the aggregate, is, has been or would reasonably be
expected to be materially adverse to the financial condition, business, assets,
operating results, or operations of the Business, or as to either party hereto
or the Company, the ability of such person to consummate or perform the
Contemplated Transactions in accordance with the terms of the Transaction
Documents; provided, however, that none of the following shall constitute or be
deemed to be a Material Adverse Effect or Material Adverse Change, and otherwise
shall not be taken into account in determining whether a Material Adverse Effect
or Material Adverse Change has occurred or would reasonably be expected to
occur: any adverse effect or change resulting from (a) (i) the U.S. or global
economy generally or capital or financial markets generally, including changes
in interest or exchange rates, (ii) political conditions generally of the U.S.
or any other country or jurisdiction in which Seller or the Company conducts its
Business or (iii) changes that are the result of factors generally affecting the
media industry, except, in each case, to the extent that they affect the
Business in a materially disproportionate manner relative to other participants
in the media industry; (b) the announcement of the transactions contemplated by,
including, the reaction of employees, licensees, partners and talent of the
Business in connection therewith, or the performance of obligations under, this
Agreement and the other Transaction Documents; (c) any changes or prospective
changes after the date of this Agreement in applicable Legal Requirement or the
enforcement or interpretation thereof; or (d) any hostilities, act of war,
sabotage, terrorism or military actions or any escalation or worsening of any
such hostilities, act of war, sabotage, terrorism or military actions except to
the extent that they affect the Business in a materially disproportionate manner
relative to other participants in the media industry.

 
- 5 -

--------------------------------------------------------------------------------

 
 
“Material Contract” means any Business Contract (i) referenced in Section
3.8(a)(i) under which either Seller or UMKK has received cash in excess of
$200,000 in the one-year period ended December 31, 2008 or the one-year period
ended December 31, 2009; (ii) set forth in Schedule 1.1(c); or (iii) referenced
in Section 3.8(a) (ii) or (iii).
 
“Non-Disclosure Agreement” means the Non-Disclosure Agreement between Buyer and
Seller dated March 16, 2010.
 
“Order” means any award, decree, decision, injunction, judgment, order, ruling,
subpoena or verdict entered, issued, made, or rendered by any court,
administrative agency or other Governmental Body or by any arbitrator.
 
“Organizational Documents” means, as to any Person, (a) the articles or
certificate of incorporation and bylaws or code of regulations of a corporation;
or (b) the articles of organization or certificate of formation or similar
document and limited liability company agreement or operating agreement or
similar document of a limited liability company; (c) any charter or similar
document adopted or filed in connection with the creation, formation, or
organization of a Person; and (d) any amendment to any of the foregoing.
 
“Owned Peanuts Assets” means (a) any installments of the Peanuts Feature created
pursuant to The 1950 Agreement, The 1959 Agreement and/or The 1979 Agreement
(excluding the Licensed Installments), and (b) any derivative works based on the
whole of or any part of any of the installments referenced in clause (a), and
any other improvements of any installments referenced in clause (a) that are, in
each case, owned by Seller.
 
“Parent” is defined in the Recitals.
 
“Peanuts Assets” means the Owned Peanuts Assets and the Licensed Peanuts Assets.
 
“Peanuts Feature” means the comic feature entitled PEANUTS, created by Charles
M. Schulz.
 
“Person” means any individual, corporation (including any non-profit
corporation), general or limited partnership, limited liability company, joint
venture, estate, trust, association, organization, labor union, or other entity
or Governmental Body.
 
“Pre-Closing Tax Period” is defined in Section 12.2.

 
- 6 -

--------------------------------------------------------------------------------

 
 
“Prior Service” is defined in Section 8.5(b).
 
“Proceeding” means any action, arbitration, audit, hearing, investigation,
litigation, or suit (whether civil, criminal, administrative, investigative, or
informal) commenced, brought, conducted, or heard by or before, or otherwise
involving, any Governmental Body or arbitrator.
 
“Replacement Credit Support Arrangement” is defined in Section 8.12.
 
“Representative” means with respect to a particular Person, any director,
officer, member, manager, employee, agent, consultant, advisor, or other
representative of such Person, including legal counsel, accountants, and
financial advisors.
 
“Ringtales Agreement” means the Agreement, dated January 28, 2008, between
Seller and Ringtales, LLC, as amended.
 
“Securities Act” means the Securities Act of 1933, as amended, or any successor
law, and the rules and regulations issued pursuant thereto.
 
“Security Agreements” is defined in Section 8.11.
 
“Seller” is defined in the preamble to this Agreement.
 
“Seller Software” is defined in Section 3.12(a).
 
“Severance Provision” is defined in Section 8.5.
 
“Short Form License” means the license agreement, dated as of the Closing Date,
between Buyer and Seller, granting to Buyer from Seller an irrevocable,
non-exclusive, royalty-free, worldwide, license for the term of the copyright to
certain website platform technology solely for use on Dilbert.com.
 
“Stationery” is defined in Section 8.9.
 
“Straddle Tax Period” is defined in Section 8.6(a).
 
“Sublease” shall mean the sublease of space at 200 Madison Avenue, New York, New
York from Buyer to Seller incorporating the terms set forth on Exhibit B, in
form and substance satisfactory to the parties hereto.
 
“Syndicate Services Agreement” means the agreement between Buyer and Seller,
dated the Closing Date, covering services to be provided by Seller to Buyer with
respect to newspaper syndication of certain Intellectual Property of Buyer after
Closing on terms satisfactory to the parties hereto.
 
“Tarsin Agreement” means the agreement, dated October 4, 2007, between Seller
and Tarsin (Europe) Limited, as amended.

 
- 7 -

--------------------------------------------------------------------------------

 
 
“Tax” means (a) any net income, alternative or add-on minimum tax, gross income,
gross receipts, sales, use, ad valorem, value added, franchise, profits,
license, withholding on amounts paid to or by a Person, payroll, employment,
excise, severance, stamp occupation, premium, property, environmental or
windfall profit tax, custom, duty or other tax, governmental fee or other like
assessment or charge of any kind whatsoever, together with any interest or any
penalty, addition to tax or additional amount imposed by any Governmental Body
responsible for the imposition of any such tax (domestic or foreign), (b) any
liability for the payment of any amounts of the type described in clause (a) as
a result of being a member of an affiliated, consolidated, combined or unitary
group for any period prior to the Closing, and (c) any liability for the payment
of any amounts of the type described in clause (a) as a result of any express or
implied obligation to indemnify any Person.
 
 “Tax Return” means any return (including any information return), report,
statement, schedule, notice, form, or other document or information filed with
or submitted to, or required to be filed with or submitted to, any Governmental
Body in connection with the determination, assessment, collection, or payment of
any Tax or in connection with the administration, implementation, or enforcement
of or compliance with any Legal Requirement relating to any Tax, including any
amendment thereto.
 
“Tax Ruling” is defined in Section 4.1(g).
 
“Tax Closing Agreement” is defined in Section 4.1(g).
 
“Tax Dispute Accountants” is defined in Section 8.6(k).
 
“Termination Date” is defined in Section 11.1(c).
 
“The 1950 Agreement” means that certain agreement dated June 14, 1950, between
Seller and Charles M. Schulz, as amended.
 
“The 1959 Agreement” means that certain agreement dated October 1, 1959, between
Seller and Charles M. Schulz, as amended.
 
“The 1979 Agreement” means that certain agreement dated September 1, 1979, among
Seller, Charles M. Schulz, and the trustees of the Schulz Family Renewal
Copyright Trust, as amended.
 
“Threatened” is defined as follows:  a claim, Proceeding, dispute, action, or
other matter will be deemed to have been “Threatened” if any demand or statement
has been made either orally or in writing or any notice has been given in
writing, or if any other event has occurred or any other circumstances exist,
that would lead a prudent Person to conclude that such a claim, Proceeding,
dispute, action, or other matter is reasonably likely to be asserted, commenced,
taken, or otherwise pursued in the future.
 
“Trademarks” means throughout the world, all trademarks, service marks, logos,
doing business designations, trade names, Internet domain name registrations,
together with goodwill, registrations and applications relating to the
foregoing, common law trademarks and service marks and trade dress.

 
- 8 -

--------------------------------------------------------------------------------

 
 
“Transaction Documents” means this Agreement, the Contribution Agreement, the
Non-Disclosure Agreement, the Transition Services Agreements, the Replacement
Credit Support Arrangements, the Syndicate Services Agreement, the Short Form
License and the Sublease.
 
“Transferred Peanuts Copyrights” means Seller’s right, title and interest in the
Copyrights embodied in the Owned Peanuts Assets.
 
“Transferred Peanuts IP” means the Transferred Peanuts Trademarks and the
Transferred Peanuts Copyrights.
 
“Transferred Peanuts Trademarks” means those Trademarks and domain names set
forth on Schedule 1.1(d) and any unregistered Peanuts Feature-related Trademarks
owned and currently used by Seller, UMKK or UMNet in connection with the Owned
Peanuts Assets.
 
“Transition Services Agreements” means the agreement or agreements for
transition services incorporating the terms set forth on Exhibit C, in form and
substance satisfactory to the parties hereto.
 
“UMKK” is defined in Section 2.1(a).
 
“UMKK Shares” is defined in Section 3.3.
 
“UMNet” is defined in Section 2.1(a).
 
“UMNet Shares” is defined in Section 3.3.
 
“United Media Names” is defined in Section 8.9.
 
“Unpaid Taxes Shortfall” is defined in Section 8.6(c).
 
“Working Capital Amount” means Current Assets minus Current Liabilities.  The
Working Capital Amount can be represented by a positive or a negative number.
 
“Working Capital Deficiency” shall mean the amount, if any, by which the Working
Capital Amount, as set forth on the Closing Date Statement, as modified as a
result of the resolution of any disputed items determined pursuant to Section
2.4(c), is less than the Estimated Working Capital.
 
“Working Capital Excess” shall mean the amount, if any, by which the Working
Capital Amount, as set forth on the Closing Date Statement, as modified as a
result of the resolution of any disputed items determined pursuant to Section
2.4(c), is greater than the Estimated Working Capital.

 
- 9 -

--------------------------------------------------------------------------------

 
 
Section 1.2            Usage.
 
(a)           Interpretation.  In this Agreement, unless a clear contrary
intention appears:
 
(i)           the singular number includes the plural number and vice versa;
 
(ii)          reference to any Person includes such Person’s successors and
assigns but, if applicable, only if such successors and assigns are not
prohibited by this Agreement, and reference to a Person in a particular capacity
excludes such Person in any other capacity or individuality;
 
(iii)         reference to any gender includes each other gender;
 
(iv)         reference to any agreement, document or instrument means such
agreement, document or instrument as amended or modified and in effect from time
to time in accordance with the terms thereof;
 
(v)          reference to any Legal Requirement means such Legal Requirement as
amended, modified, codified, replaced, reenacted, in whole or in part, and in
effect from time to time, including rules and regulations promulgated
thereunder, and reference to any section or other provision of any Legal
Requirement means that provision of such Legal Requirement from time to time in
effect and constituting the substantive amendment, modification, codification,
replacement or reenactment of such section or other provision;
 
(vi)         “hereunder,” “hereof,” “hereto,” and words of similar import shall
be deemed references to this Agreement as a whole and not to any particular
Article, Section or other provision hereof;
 
(vii)        “including” (and with correlative meaning “include”) means
including without limiting the generality of any description preceding such
term;
 
(viii)       “or” is used in the inclusive sense of “and/or”;
 
(ix)          with respect to the determination of any period of time, “from”
means “from and including” and “to” means “to but excluding”; and
 
(x)           references to documents, instruments or agreements shall be deemed
to refer as well to all addenda, exhibits, schedules or amendments thereto.
 
(b)           Legal Representation of the Parties.  This Agreement was
negotiated by the parties with the benefit of legal representation, and any rule
of construction or interpretation otherwise requiring this Agreement to be
construed or interpreted against any party shall not apply to any construction
or interpretation hereof.

 
- 10 -

--------------------------------------------------------------------------------

 
 
ARTICLE II
CONTRIBUTION AND ASSUMPTION; SALE OF INTERESTS; CLOSING
 
Section 2.1            Contribution and Assumption.
 
(a)           On or prior to the Closing Date and pursuant to the terms of the
Contribution and Assumption Agreement to be entered into by the Company and
Seller in the form attached hereto as Exhibit A (the “Contribution Agreement”),
Seller shall contribute and transfer to the Company (together with the
transactions described in Section 2.1(b) below, the “Contribution”) all of
Seller’s right, title and interest in, to, and under any and all assets used
exclusively in Seller’s licensing business as currently operated by Seller and
any and all assets comprising the Peanuts Assets (the “Business”), whether
tangible or intangible and whether fixed, contingent or otherwise, including,
without limitation, the assets listed on Schedule 2.1(a)(i), the specific assets
of Seller’s syndication and web business (which as a general matter are not part
of the Business) listed on Schedule 2.1(a)(ii), and all of the outstanding
shares of capital stock of Seller’s wholly-owned subsidiary United Media
Kabushiki Kaisha, a corporation formed under the laws of Japan (“UMKK”) which
owns all of the outstanding shares of capital stock of UMNet Y.K., a corporation
formed under the laws of Japan (“UMNet”) (collectively, the “Business Assets”);
provided, that the Business Assets shall not include the assets listed on
Schedule 2.1(a)(iii) (the “Excluded Assets”).
 
(b)           In consideration of the transactions described in (a) above,
concurrently therewith and pursuant to the Contribution Agreement, the Company
shall assume any and all obligations of Seller, UMKK and UMNet, arising on and
after the Closing Date, under all Contracts listed on Schedule 1.02(a) of the
Contribution Agreement, including, without limitation, the Contracts used
exclusively in the Business (excluding the Contracts set forth as Excluded
Assets on Schedule 2.1(a)(iii), but including all Contracts entered into by
Seller,  UMKK or UMNet  after the date hereof but prior to the Closing Date in
the ordinary course of the Business) (all Contracts to be so assumed, the
“Business Contracts”) and only those other obligations, liabilities and claims
set forth on Schedule 1.02(a) of the Contribution Agreement.
 
Section 2.2            Interests.  Subject to the terms and conditions of this
Agreement, at the Closing, Seller shall sell and transfer the Interests to
Buyer, and Buyer shall purchase, the Interests from Seller, free and clear of
all Encumbrances.
 
Section 2.3           Purchase Price.  The consideration for the Interests will
be (a) One Hundred Seventy-Five Million Dollars $175,000,000 (“Base Purchase
Price”) and (b) plus or minus any Estimated Working Capital as defined in and
determined in accordance with Section 2.4(a); and (c) plus any Working Capital
Excess or minus any Working Capital Deficiency, as the case may be, in each case
as defined in and determined in accordance with Section 2.4(d) and Section
2.4(e) (such amounts referred to in (a), (b) and (c) shall be collectively
referred to herein as the “Purchase Price”). Seller shall cause the Company,
UMKK and UMNet to have no Indebtedness as of the Closing.

 
- 11 -

--------------------------------------------------------------------------------

 
 
Section 2.4            Company Working Capital Adjustment.
 
(a)           Seller shall prepare and deliver to Buyer at least five (5)
Business Days prior to the Closing Date, a written notice setting forth Seller’s
good faith estimate of the Working Capital Amount as of the Closing Date (the
“Estimated Working Capital”), giving effect to the Contribution.
 
(b)           Buyer shall prepare and deliver to Seller within one hundred
eighty (180) calendar days after the Closing Date the final statement of the
Working Capital Amount as of the Closing Date (the “Closing Date Statement”).
 
(c)           If Seller does not notify Buyer in writing within thirty (30)
Business Days after Seller’s receipt of Buyer’s Closing Date Statement that it
disputes any of the information or calculations provided to Seller in the
Closing Date Statement, Buyer’s Closing Date Statement shall be final and
conclusive.  If Seller disagrees with any of the information or calculations
provided by Buyer in the Closing Date Statement, Seller may, within thirty (30)
Business Days after delivery of such statement to it, deliver a written notice
to Buyer stating the existence and nature of such disagreement.  Any such notice
of disagreement shall specify those items or amounts as to which Seller
disagrees.  If such notice of disagreement is delivered, the parties shall use
their reasonable best efforts to reach agreement on the disputed items or
amounts within ten (10) Business Days after Buyer’s receipt of such notice.  If
the parties are unable to reach agreement on the disputed items within such
period, then the issues in dispute will be submitted to Ernst & Young, LLP,
independent certified public accountants (the “Accountants”), for review and
resolution, with instructions to complete the review as promptly as
practicable.  Each party will furnish to the Accountants such workpapers and
other documents and information relating to the disputed issues as the
Accountants may request and are available to that party or its subsidiaries (or
its independent public accountants), and will be afforded the opportunity to
present to the Accountants any material relating to the determination and to
discuss the determination with the Accountants.  The resolution of the
Accountants shall be conclusive and binding on the parties.  Seller and Buyer
shall each pay one-half of the fees and expenses charged by the Accountants.
 
(d)           If there is a Working Capital Deficiency (as determined under
Section 2.4(c)), Seller shall pay to Buyer the amount of such Working Capital
Deficiency within five (5) Business Days after the final determination of the
Current Assets and Current Liabilities made in accordance with Section 2.4(c) by
wire transfer of immediately available funds to an account designated by Buyer.
 
(e)           If there is a Working Capital Excess (as determined under Section
2.4(c)), Buyer shall pay to Seller the amount of such Working Capital Excess
within five (5) Business Days after the final determination of the Current
Assets and Current Liabilities made in accordance with Section 2.4(c) by wire
transfer of immediately available funds to an account designated by Seller.

 
- 12 -

--------------------------------------------------------------------------------

 

Section 2.5            Closing.  The purchase and sale provided for in this
Agreement (the “Closing”) will take place at the offices of Baker & Hostetler
LLP, 45 Rockefeller Plaza, New York, NY 10111 at 10:00 a.m. (local time) within
two (2) Business Days after the satisfaction of the conditions set forth in
Article IX and Article X (but in any event not earlier than May 10, 2010) or at
such other time and place as the parties may agree.  Subject to the provisions
of Article XI, failure to consummate the Closing on the date and time determined
pursuant to this Section will not result in the termination of this Agreement
and will not relieve any party of any obligation under this Agreement.  For
purposes of this Agreement, all calculations to be made as of the Closing Date
shall be made as of 11:59 p.m. on the day before the Closing Date.  At the
Closing, Buyer shall pay to Seller, by wire transfer in immediately available
funds to an account specified by Seller, against receipt of the Interests, the
Base Purchase Price plus or minus any Estimated Working Capital.
 
ARTICLE III
REPRESENTATIONS AND WARRANTIES AS TO SELLER
AND CERTAIN OF ITS SUBSIDIARIES
 
Seller represents and warrants to Buyer, as of the date hereof and as of the
Closing Date, as follows:
 
Section 3.1            Organization and Good Standing.
 
(a)           Seller is a corporation duly organized, validly existing, and in
good standing under the laws of the State of New York and each of UMKK and UMNet
is a corporation duly organized, validly existing, and in good standing under
the laws of Japan.  Each of Seller, UMKK and UMNet has all requisite corporate
power and authority to conduct its business as it is now being conducted, to own
or use the properties and assets that it purports to own or use, and to perform
all its obligations under this Agreement and the other Transaction Documents to
which it is a party.  Each of Seller, UMKK and UMNet is duly qualified to do
business as a foreign corporation and is in good standing under the laws of each
state or jurisdiction in which either the ownership or use of the properties
owned or used by it, or the nature of the activities conducted by it, requires
such qualification, except where the failure to be so qualified could not
reasonably be expected to result in a Material Adverse Effect on Seller or the
Business.
 
(b)           The Company is a limited liability company formed, validly
existing, and in good standing under the laws of the State of Delaware, with
full limited liability power and authority to own the assets that it purports to
own and to perform all its obligations under this Agreement and the other
Transaction Documents to which it is a party.  The Company has not conducted any
business following its formation.
 
(c)           Seller has delivered to Buyer copies of the Organizational
Documents, as currently in effect, for Seller, UMKK, UMNet and the Company.
 
(d)           UMNet is a wholly-owned subsidiary of UMKK. UMNet holds the
registration of the Internet domain names “snoopy.co.jp” and “snoopy.jp” and was
formed for the sole purpose of holding the “snoopy.co.jp” registration.
 
- 13 -

--------------------------------------------------------------------------------


 
Section 3.2            Enforceability; Authority; No Conflict.
 
(a)           This Agreement constitutes the legal, valid, and binding
obligation of Seller, enforceable against Seller in accordance with its terms,
except as enforcement thereof may be limited by bankruptcy, insolvency,
fraudulent conveyance, reorganization or similar laws relating to creditors’
rights generally and by equitable principles.  Upon the execution and delivery
by Seller and the Company of each other Transaction Document to which either of
them is a party, such Transaction Documents will constitute the legal, valid,
and binding obligations of Seller and the Company, as applicable, enforceable
against Seller or the Company in accordance with their respective terms, except
as enforcement thereof may be limited by bankruptcy, insolvency, fraudulent
conveyance, reorganization or similar laws relating to creditors’ rights
generally and by equitable principles.  Each of Seller and the Company has the
necessary power and authority to execute and deliver the Transaction Documents
to which it is a party and to perform its obligations thereunder.
 
(b)           Except as set forth in Schedule 3.2, neither the execution and
delivery of this Agreement nor the consummation or performance of any of the
Contemplated Transactions will, directly or indirectly (with or without notice
or lapse of time):
 
(i)           contravene, conflict with, or result in a violation of (A) any
provision of the Organizational Documents of Seller, UMKK, UMNet or the Company,
or (B) any resolution adopted by the board of directors or the shareholders of
Seller, UMKK, UMNet or the members or managers of the Company;
 
(ii)          contravene, conflict with, or result in a violation of, or give
any Governmental Body or other Person the right to challenge any of the
Contemplated Transactions, exercise any remedy or obtain any relief under, any
Legal Requirement or any Order to which the Company, Seller, UMKK, UMNet, any of
the Business Assets, UMKK Shares, UMNet Shares or the Interests may be subject,
except as could not reasonably be expected to result in a Material Adverse
Effect on Seller or the Company or the Business;
 
(iii)         contravene, conflict with, or result in a violation of any of the
terms of, or give any Governmental Body the right to revoke, withdraw, suspend,
cancel, terminate or modify, any Governmental  Authorization that relates to the
Business or any of the Business Assets, except for as could not reasonably be
expected to result in a Material Adverse Effect on Seller or the Company or the
Business;
 
(iv)         cause the Company, UMKK or UMNet to become subject to, or to become
liable for the payment of, any Tax;
 
(v)          cause any of the Business Assets to be reassessed or revalued by
any taxing authority or other Governmental Body;
 
(vi)         contravene, conflict with, or result in a violation or breach of
any provision of, or give any Person the right to declare a default or exercise
any remedy under, or to accelerate the maturity or performance of, or to cancel,
terminate or modify, any Business Contract or any other Contract to which
Seller, the Company, UMKK or UMNet is bound and to which the Business Assets or
Interests, UMKK Shares or UMNet Shares are subject, except as could not
reasonably be expected to result in material direct or indirect costs or
liabilities to the Business; or

 
- 14 -

--------------------------------------------------------------------------------

 
 
(vii)        result in the imposition or creation of any Encumbrance upon or
with respect to any of the Business Assets, the Interests, UMKK Shares or UMNet
Shares.
 
(c)           Except as set forth in Schedule 3.2 hereof, and except such
instances in which the failure to give such notice or obtain such Consent could
not, individually or in the aggregate, reasonably be expected to result in
material direct or indirect costs or liabilities to the Seller or the Company or
the Business, neither Seller, any Affiliate of Seller nor the Company is or will
be required to give any notice to or obtain any Consent from any Person in
connection with the execution and delivery of this Agreement or the consummation
or performance of any of the Contemplated Transactions.
 
Section 3.3            Capitalization.  The Interests constitute all of the
outstanding equity interests of the Company.  Seller is the record and
beneficial owner and holder of all of the Interests.  The authorized capital
shares of UMKK consist solely of thirty-two (32) shares of common stock (“UMKK
Shares”).  The UMKK Shares constitute all of the outstanding shares of common
stock of UMKK.  The Company is the record and beneficial owner and holder of all
of the UMKK Shares.  The authorized capital shares of UMNet consist solely of
sixty (60) shares of common stock (“UMNet Shares”).  The UMNet Shares constitute
all of the outstanding shares of common stock of UMNet.  UMKK is the record and
beneficial owner and holder of all of the UMNet Shares.  The Interests, UMKK
Shares and UMNet Shares are free and clear of all Encumbrances or any right of
first refusal.  All of the Interests are duly authorized and validly issued, and
were issued in conformity with all applicable state and federal securities
laws.  All of the UMKK and UMNet Shares are duly authorized, validly issued,
fully paid and nonassessable, and were issued in conformity with all applicable
Japanese laws.  Except with respect to the Interests, UMKK Shares and UMNet
Shares, neither the Company, UMKK nor UMNet has any other equity securities of
any class issued, reserved for issuance, or outstanding.  There are no
outstanding options, offers, warrants, conversion rights, agreements, or other
rights to subscribe for or to purchase securities of the Company, UMKK or
UMNet.  No shares or membership interests, as applicable, of the Company, UMKK
or UMNet carry, and no shareholder, or member, as applicable of the Company,
UMKK or UMNet has been granted, any preemptive rights.  Neither the Company,
UMKK nor UMNet is obligated under any agreement, arrangement or understanding to
redeem or otherwise purchase any equity or other securities of the Company, UMKK
or UMNet. Other than as contemplated by this Agreement, there are no Contracts
to which Seller, the Company, UMKK or UMNet or any of their Affiliates is bound
relating to the issuance, sale, or transfer of the Interests, UMKK Shares, UMNet
Shares or any equity or other securities of the Company, UMKK or UMNet.  Except
with respect to the Company’s ownership of the UMKK Shares and UMKK’s ownership
of the UMNet Shares, neither the Company, UMKK nor UMNet owns or is a party to
any Contract to acquire any equity or other securities of any Person or any
direct or indirect equity or ownership interest in any business.
 
- 15 -

--------------------------------------------------------------------------------


 
Section 3.4            Financial Statements.

(a)           Attached hereto as Exhibit D are the unaudited proforma
consolidated balance sheet of the Business as of December 31, 2008, and December
31, 2009, and the related unaudited proforma consolidated statements of
earnings, for the two (2) years ended December 31, 2009, and the unaudited
proforma consolidated balance sheet as of March 31, 2010, and the related
unaudited proforma consolidated statements of earnings for the three (3) months
ended March 31, 2010.  All such financial statements are hereafter collectively
referred to as the “Financial Statements.”
 
(b)           The Financial Statements have been prepared from books and records
maintained by the Seller in accordance with generally accepted accounting
principles as in effect in the United States of America, consistently applied
(“GAAP”).  The Financial Statements fairly present, in all material respects,
the consolidated financial condition of the Business for the periods and as of
the dates indicated and the results of operations for the periods then ended. In
the opinion of management of Seller, all adjustments, including normally
occurring accruals, considered necessary for a fair presentation have been
included in the Financial Statements. The Financial Statements do not contain
any material misstatements or omissions regarding the Business, its assets or
its condition (financial or otherwise).
 
Section 3.5           Title to Business Assets.  Seller is transferring to Buyer
good and marketable title to all property included in the Business Assets, free
and clear of all Encumbrances, except as set forth in Schedule 3.5 and except
for Encumbrances that do not interfere with the use or detract from the value of
such property and that, taken in the aggregate, could not reasonably be expected
to result in material direct or indirect costs or liabilities to
the  Business.  None of the Company, UMKK, or UMNet has ever owned any real
property.
 
Section 3.6            Legal Proceedings; Orders.
 
(a)           Except as set forth in Schedule 3.6, and except with respect to
any Proceedings related to intellectual property rights (addressed in Section
3.11 below), there is no Proceeding pending, or to the Knowledge of Seller,
Threatened:
 
(i)           that has been commenced by or against the Company, Seller, UMKK or
UMNet or that otherwise relates to or may affect the Business, or any of the
Business Assets; or
 
(ii)          against the Company, Seller, UMKK or UMNet that challenges, or
would reasonably be expected to prevent, materially delay, make illegal, or
otherwise materially interfere with, any of the Contemplated Transactions.
 
(b)           Except as set forth in Schedule 3.6, and except with respect to
any Proceedings related to intellectual property rights (addressed in Section
3.11 below), there is no Proceeding pending or to the Knowledge of Seller,
Threatened, or any contingent liability that would give rise to any right to
indemnification on the part of any officer, director, member, manager, employee
or agent of the Seller or the Company or any of their respective successors or
assigns.
 
(c)           There is no Order to which the Company, UMKK or UMNet is
subject.  Except with respect to any Proceedings related to intellectual
property rights (addressed in Section 3.11 below), Seller is not subject to any
Order that relates to the Business or any of the Business Assets.  No Business
Employee is subject to any Order that prohibits such Person from engaging in or
continuing any conduct, activity, or practice relating to the Business.

 
- 16 -

--------------------------------------------------------------------------------

 
 
(d)           True and correct copies of all complaints, pleadings, petitions,
notices, motions and other papers filed in connection with any Proceeding or
Order set forth in Schedule 3.6 have been delivered to Buyer.
 
Section 3.7            Absence of Certain Changes and Events.  Except as set
forth in Schedule 3.7 or as contemplated by this Agreement, since December 31,
2009, each of Seller, UMKK and UMNet has conducted the Business only in the
ordinary course and there has not been any:
 
(a)           obligations or liabilities (whether absolute, accrued or
contingent and whether due or to become due) incurred by Seller, UMKK or UMNet
except as incurred in the ordinary course of business consistent with past
practice;
 
(b)           damage to or destruction or loss of any asset or property owned or
used by Seller, UMKK or UMNet, whether or not covered by insurance other than in
the ordinary course of business;
 
(c)           (i) termination prior to the expiration of its term of, or receipt
of notice of termination prior to the expiration of its term of, any license,
representation, joint venture, credit, affiliation, agent, talent or similar
agreement where such termination could reasonably be expected to result in
material direct or indirect costs or liabilities to the Business, or (ii) entry
into, amendment or modification of or settlement or waiver of any rights under
any such agreement, other than in the ordinary course of business consistent
with past practice;
 
(d)           sale, assignment or transfer of any Peanuts Assets or assets that
would have comprised Transferred Peanuts IP but for such sale, assignment or
transfer, or other intangible asset;
 
(e)           sale, lease, or other disposition of any tangible property owned
or used by Seller in operating the Business or any mortgage or pledge of, or
imposition of any Encumbrance on, any Business Asset, except for any such sale,
lease, other disposition, mortgage, pledge or imposition as has not had or could
not, individually or in the aggregate, reasonably be expected to result in
material direct or indirect costs or liabilities to the Business;
 
(f)           cancellation, settlement or waiver of any claims or rights with a
value to the Business in excess of $50,000;
 
(g)           material change in the accounting methods used by Seller in
operating the Business  or any material Tax election;
 
(h)           payment or increase by Seller or UMKK of any salary or other
compensation to any Business Employee (except in the ordinary course of business
consistent with past practice) or entry into, or modification or amendment of,
any employment, severance, or similar Contract with any Business Employee;

 
- 17 -

--------------------------------------------------------------------------------

 
 
(i)           adoption of, or increase in the payments to or benefits under, any
profit sharing, bonus, deferred compensation, savings, insurance, pension,
retirement, or other employee benefit plan for or with any Business Employee of
it;
 
(j)           (i) acceleration of the collection of receivables or other amounts
due from third parties or (ii) delay of payment of any payables or other amounts
owed to third parties;
 
(k)          agreement by Seller to do any of the foregoing.
 
Section 3.8            Contracts.
 
(a)           Schedule 3.8(a) contains a complete and accurate list as of the
date hereof, and Seller has delivered to Buyer true and complete copies, of each
of the following Business Contracts in effect on the date hereof, to which
Seller or UMKK is a party:
 
(i)           each Intellectual Property license agreement under which either
Seller or UMKK has received cash in excess of $100,000 in the one-year period
ended December 31, 2008 or the one-year period ended December 31, 2009;
 
(ii)          each international agent agreement under which Seller has granted
a third-party the right to solicit Intellectual Property license agreements or
syndication agreements for the Business or any other agent agreement pursuant to
which Seller or UMKK is obligated to pay such agent more than $100,000 in the
aggregate after the date hereof;
 
(iii)         each representation or talent agreement under which Seller acts as
licensing agent;
 
(iv)         each material Intellectual Property license agreement, including,
without limitation, any software license agreements, under which Seller is a
licensee (other than “off-the-shelf” or other non customized software or
subscriptions generally commercially available for a license fee of no more than
$100,000 per year);
 
(v)          each Contract providing for the sale, lease or other disposition of
tangible assets of the Business at any time after the date hereof with a value
in excess of $100,000;
 
(vi)         each Contract relating to the Business that requires the
expenditure of more than $150,000 by Seller or UMKK in the aggregate after the
date hereof;
 
(vii)        each written guaranty or other similar undertaking with respect to
contractual performance granted by Seller or UMKK or otherwise binding on the
Business;
 
(viii)       each Contract granting a third-party an exclusive license to rights
in the Transferred Peanuts IP other than immaterial licenses and licenses
granted in connection with the publication of books;
 
(ix)          each Contract for consulting services related to Seller Software;

 
- 18 -

--------------------------------------------------------------------------------

 
 
(x)           each Contract for software support and maintenance agreements for
Seller Software and, to the extent included in the Business Assets, software
licensed by Seller or UMKK from third parties; and
 
(xi)          each amendment, supplement, and modification in respect of any of
the foregoing.
 
(b)           Except as set forth in Schedule 3.8(b), and those Business
Contracts that will, after the date hereof but prior to Closing, expire in
accordance with their terms, each Business Contract listed in Schedule 3.8(a) is
in full force and effect and is valid and enforceable in accordance with its
terms, except as enforcement thereof may be limited by bankruptcy, insolvency,
fraudulent conveyance, reorganization or similar laws relating to creditors’
rights generally or by equitable principles or by any other laws of general
application.
 
(c)           Except as set forth in Schedule 3.8(c):
 
(i)           To the Knowledge of Seller, Seller and UMKK are in compliance, in
all material respects, with the terms and requirements of each Business Contract
set forth on Schedule 3.8(a) and each Material Contract;
 
(ii)          to the Knowledge of Seller, no event has occurred or circumstance
exists that (with or without notice or lapse of time) does or could reasonably
be expected to contravene, conflict with, or result in a violation or breach of,
or gives or would give any other Person the right to declare a default under, or
to accelerate the maturity or performance of, any Business Contract set forth on
Schedule 3.8(a) and any Material Contract;
 
(iii)         neither Seller nor UMKK has received from any Person, at any time
since January 1, 2009, any written notice or other communication regarding any
actual, alleged, possible, or potential violation or breach of, or default
under, any Business Contract set forth on Schedule 3.8(a) and any Material
Contract that would be reasonably expected to result in material direct or
indirect costs or liabilities to the Seller or the Company;
 
(iv)         to the Knowledge of Seller, no party to any Business Contract set
forth on Schedule 3.8(a) and any Material Contract, in each case, in effect on
the date hereof, has given to Seller or UMKK, and neither Seller nor UMKK has
given written notice of its intention to cancel, terminate or fail to renew any
such Business Contract or Material Contract;
 
(v)          there are no renegotiations of, or attempts to renegotiate or
outstanding rights to renegotiate any material amounts paid or payable to Seller
or UMKK under any current or completed Business Contract set forth on Schedule
3.8(a) and any Material Contract, in each case, in effect on the date hereof,
with any Person having the contractual or statutory right to demand or require
such renegotiation and no such Person has made written demand for such
renegotiation; and
 
(vi)         UMNet is not a party to, nor has it ever been a party to, any
Business Contract, other than the domain name registration agreements for
“snoopy.co.jp” and “snoopy.jp.”

 
- 19 -

--------------------------------------------------------------------------------

 
 
(d)           Neither Seller nor UMKK has entered into any Business Contract set
forth on Schedule 3.8(a) and any Material Contract with respect to which the
performance thereunder by either of them, acting alone or in connection with any
other Person, or the payment or promise of any consideration thereunder, would
violate any Legal Requirement.
 
Section 3.9            Compliance with Laws.  Seller, UMKK and UMNet hold all
Governmental Authorizations necessary for the lawful conduct of the Business and
each such Governmental Authorization is valid and in full force and
effect.  None of Seller, UMKK or UMNet is in violation of any Governmental
Authorizations or Legal Requirements and each of Seller, UMKK and UMNet is being
and, since January 1, 2007 has been, conducted in compliance in all material
respects with all applicable Legal Requirements.
 
Section 3.10          Employees.
 
(a)           Neither the Company nor UMNet has any employees.
 
(b)           Schedule 3.10 contains:
 
(i)           a complete and accurate list, as of the date of this Agreement, of
the following information for each employee of UMKK, Seller and Parent whose
services are allocated to the Business, including each such employee on leave of
absence or layoff status as indicated thereon (individually, a “Business
Employee”): name; employment location; job title; current base salary and any
2010 target bonus; and hire date;
 
(ii)          all written employment or severance agreements or bonus letters
with any Business Employee; and
 
(iii)         All union contracts, collective bargaining agreements, or other
similar labor agreements related to Business Employees.
 
(c)           Except as set forth in Schedule 3.10, no Business Employee is
covered by any union contract, collective bargaining agreement or other similar
labor agreement.
 
(d)           There is not presently pending or existing, and to the Knowledge
of the Seller there is not threatened, with respect to any Business Employee,
(i) any strike, slowdown, picketing, boycott or work stoppage; (ii) any
organizing effort, question concerning representation, or application for
certification of a collective bargaining agent; or (iii) any unfair labor
practice.
 
(e)           No Proceeding in respect to any Business Employee is pending or,
to the Knowledge of the Seller, threatened by or on behalf of any past, present,
or prospective Business Employee with respect to discrimination, harassment,
wrongful termination, workers’ compensation, or any other Legal Requirement
related to employment.  To the Knowledge of Seller, there is no violation of any
Contract with any Business Employee.  Seller is in compliance in all material
respects with all Legal Requirements related to Business Employees.
 
(f)           Seller is in compliance with its obligations pursuant to the
Worker Adjustment and Retraining Notification Act of 1988, as amended (the “WARN
Act”), and any similar state or local law, in respect to the Business.  Seller
has not had any layoffs of Business Employees within 90 days prior to the
Closing Date.

 
- 20 -

--------------------------------------------------------------------------------

 
 
(g)           All current Business Employees are, and all former Business
Employees whose employment terminated, voluntarily or involuntarily, within the
three years prior to the Closing Date, were legally authorized to work in the
United States.  Seller has completed and retained the necessary employment
verification paperwork under the Immigration Reform and Control Act of 1986 (the
“IRCA”) for the Business Employees hired prior to the date of this Agreement,
and Seller has complied with anti-discrimination provisions of the
IRCA.  Further, at all times prior to the date of this Agreement, Seller was in
compliance with both the employment verification provisions and
anti-discrimination provisions of IRCA related to Business Employees.
 
(h)           Schedule 3.10 identifies any layoffs or “employment loss”, as
defined by the WARN Act, of any Business Employees in the ninety (90) day period
prior to the Closing Date.
 
(i)           Except as set forth on Schedule 8.5, the consummation of the
Contemplated Transactions will not result in the payment, vesting, or
acceleration of any material benefit under any benefit plan of the Seller, nor
will it trigger the payment of severance or termination pay under any policy,
plan, procedure, practice or agreement to any Seller employee, in each case in
respect of any Hired Employee, that is payable by Buyer.
 
Section 3.11          Peanuts Feature Intellectual Property.
 
(a)           Schedule 3.11(a) sets forth an accurate and complete list of all
registered Trademarks held by Seller, and all pending applications that have
been filed by Seller for the registration of Trademarks, in each case that are
included within the Transferred Peanuts Trademarks.  With respect to such
registered Trademarks (i) all registration, maintenance and renewal fees
required by applicable Legal Requirement have been paid, (ii) all documents and
certificates required by law to be filed have been filed with the relevant
trademark authorities for the purpose of maintaining such registered Trademarks,
and (iii) are in full force and effect.  All registration agreements with
respect to Internet domain names that are included within the Transferred
Peanuts Trademarks are in full force and effect.
 
(b)           Schedule 3.11(b) lists the registration numbers of all U.S.
copyright registrations obtained by Seller for the Peanuts Assets, including
numbers of U.S. copyright registrations obtained by Seller for any animated
television program or documentary included in the Peanuts Assets.
 
(c)           Except as set forth in Schedule 3.11(c), and subject to the
provisions of applicable Legal Requirements and the terms of The 1950 Agreement,
The 1959 Agreement and The 1979 Agreement, Seller (i) owns and possesses all
right title and interest in and to the Copyrights embodied in the Peanuts Assets
or (ii) possesses the right to use, pursuant to a license, sublicense or other
legal rights under the Copyrights embodied in the Peanuts Assets to use the
Peanuts Assets as they are currently used by Seller in the Business.

 
- 21 -

--------------------------------------------------------------------------------

 
 
(d)          Except as set forth in Schedule 3.11(d), since January 1, 2007, no
written claims have been received by Seller from any other Person to the effect
that Seller’s use of the Peanuts Assets infringes any Intellectual Property of
such other Person, except for infringements which, if proved, could not,
individually or in the aggregate, reasonably be expected to result in material
direct or indirect costs or liabilities to the Business.
 
(e)           Seller has taken commercially reasonable measures consistent with
industry practice to enforce Seller’s Intellectual Property in the Owned Peanut
Assets.
 
(f)           Except as set forth in Schedule 3.11(f), no Orders to which Seller
is a party limit or restrict Seller’s use of the Peanuts Assets in the Business,
except for Orders which, individually or in the aggregate, could not reasonably
be expected to result in material direct or indirect costs or liabilities to the
Business.
 
(g)           Except as set forth in Schedule 3.11(g), the consummation of the
Contemplated Transactions will not (i) result in the loss or impairment of any
rights to use the Transferred Peanuts IP that Seller had in such Transferred
Peanuts IP immediately prior to the Closing Date or (ii) obligate the Buyer to
pay any royalties or other amounts to any other Person in excess of the amounts
that would have been payable by Seller for the same use absent the consummation
of the Contemplated Transactions, except where such loss or impairment (in the
case of clause (i)) or obligation to pay any royalties or other amounts (in the
case of clause (ii)), could not, individually or in the aggregate, reasonably be
expected to result in material direct or indirect costs or liabilities to the
Business.
 
(h)           The Owned Peanuts Assets are free and clear of all Encumbrances,
except (i) as provided under applicable Legal Requirements, The 1950 Agreement,
The 1959 Agreement or The 1979 Agreement, (ii) as set forth on Schedule 3.11(h)
or (iii) Encumbrances that do not interfere with the use or detract from the
value of such Owned Peanuts Assets.
 
Section 3.12          Seller Software.
 
(a)           Schedule 3.12(a) sets forth a complete and accurate list of all
material software owned by the Seller, UMKK or UMNet and used by Seller, UMKK or
UMNet exclusively in the Business (“Seller Software”).  Subject to provisions of
applicable Legal Requirements and except as set forth on Schedule 3.12(a),
Seller, UMKK or UMNet is the sole and exclusive owner of all right and title and
interest in and to the Seller Software, free and clear of Encumbrances.
 
(b)          No written claims have been received by Seller, UMKK or UMNet from
any other Person to the effect that the use by Seller, UMKK or UMNet of Seller
Software infringes any Intellectual Property of such other Person.
 
(c)           Except as set forth on Schedule 3.12(c), to the Knowledge of
Seller, no other Person is infringing upon the Intellectual Property of Seller,
UMKK or UMNet in the Seller Software.

 
- 22 -

--------------------------------------------------------------------------------

 
 
(d)          Seller, UMKK or UMNet has not licensed or provided to any other
Person any source code for any Seller Software (other than with respect to any
access or use for the benefit of Seller, UMKK or UMNet).  None of Seller, UMKK
or UMNet is currently a party to any Contract (or a party to any Contract
obligating Seller, UMKK or UMNet to enter into a Contract) requiring the deposit
into escrow of source code of any Seller Software.
 
(e)           Except as set forth on Schedule 3.12(e), to the Knowledge of
Seller, no third party software is incorporated in, or linked to, any Seller
Software that is subject to terms and conditions that require the disclosure to
any other Person of any source code of the Seller Software, based on the use of
such Seller Software in the Business prior to the Closing Date.
 
Section 3.13          Certain Payments.  Since December 31, 2008, none of the
Company, UMKK, UMNet, Seller or any member, manager or officer of the Company,
UMKK, UMNet, Seller, or, to the Knowledge of Seller, any agent, employee or
other Person associated with or acting for or on behalf of the Company, UMKK,
UMNet or Seller, has directly or indirectly (a) made any contribution, gift,
bribe, rebate, payoff, influence payment, kickback, or other payment to any
Person, private or public, regardless of form, whether in money, property, or
services (i) to obtain favorable treatment in securing business for the
Business, (ii) to pay for favorable treatment for business secured for the
Business, or (iii) in violation of any Legal Requirement applicable to the
Business, or (b) established or maintained any fund or asset that has not been
recorded in the books and records of Seller, UMKK or UMNet relating to the
Business.
 
Section 3.14          Accounts Receivable.  The accounts receivable that are
reflected in the Financial Statements (collectively, the “Business Accounts
Receivable”) include all accounts receivable for UMKK and UMNet and represent
estimates in U.S. dollars of earned royalty payments or fixed-amount advance and
guaranteed royalty payments to be made to Seller, UMKK or UMNet by licensees of
the Business in the ordinary course consistent with past practice.  Schedule
3.14 contains a list, complete and accurate in all material respects, of the
Business Accounts Receivable as of March 31, 2010 derived from the books and
records of Seller, UMKK and UMNet, consistent with past practice.  Consistent
with past practice, Seller does not accrue Business Accounts Receivable for any
Business Contract with advance or minimum guarantee payments of less than
$250,000 or for which Seller anticipates earned royalties of less than $250,000,
in each case over the term of the Business Contract.  As of March 31, 2010, the
reserves for bad debt shown on the Financial Statements are adequate and
calculated consistently with past practice.  All Business Accounts Receivable
have arisen in the ordinary course of business consistent with past practice and
are estimates of valid obligations due to Seller, UMKK or UMNet arising out of
bona fide contracts or other arrangements between Seller, UMKK or UMNet, on the
one hand, and their respective licensees, on the other hand.
 
Section 3.15          Brokers or Finders.  None of Seller, UMKK, UMNet or any of
their  respective Representatives has incurred any obligation or liability,
contingent or otherwise, for brokerage or finders’ fees or agents’ commissions
or other similar payments in connection with the Contemplated Transactions.

 
- 23 -

--------------------------------------------------------------------------------

 

Section 3.16          Condition and Sufficiency of Facilities.  The facilities
currently occupied, used or operated by Seller, UMKK and UMNet, and to be
occupied by the Company commencing on the Closing Date, in connection with the
operation of the Business in New York, New York and Tokyo, Japan are, in all
material respects, in good operating condition and repair, and adequate in all
material respects for the uses to which they are being put, and none of such
facilities is in need of maintenance or repairs, except for ordinary, routine
maintenance and repairs that are not material in nature or cost.  Except as set
forth on Schedule 3.16, the facilities currently occupied, used or operated by
Seller, UMKK and UMNet, and to be occupied by the Company commencing on the
Closing Date, in connection with the operation of the Business in New York, New
York and Tokyo, Japan are sufficient in all material respects for the continued
conduct of their business after the Closing in substantially the same manner as
conducted prior to the Closing.
 
Section 3.17          No Undisclosed Liabilities.  Except (a) as set forth in
Schedule 3.17, (b) as may be disclosed on the other Schedules attached hereto,
or (c) for liabilities not material in amount or reflected or reserved against
in the Financial Statements and current liabilities incurred in the ordinary
course since December 31, 2009, none of the Business Assets, UMKK, UMNet or the
Company is subject to any liabilities of any nature (whether known or unknown
and whether absolute, accrued, contingent, or otherwise).
 
Section 3.18         Transactions with Affiliates.  Except as described on
Schedule 3.18, (a) there are no services currently being provided to the
Business by Seller or any Affiliate of the Seller that are material to the
Business and (b) since January 1, 2008 there have been no transactions between
the Seller relating to the Business, on the one hand, or any Affiliate of
Seller, on the other hand, that are material to the Business.
 
Section 3.19         Sufficiency of Assets.  Except for the Excluded Assets and
those assets and services constituting assets covered by the transactions set
forth on Schedule 3.18, the assets being contributed to the Company pursuant to
the Contribution Agreement comprise all of the assets, properties and rights of
every type and description, real, personal, mixed, tangible and intangible that
are used in the conduct of the Business as it is currently conducted.
 
Section 3.20         Customers, Suppliers and Licensees.  Except as set forth in
Schedule 3.20, no single customer, supplier or licensee provides more than five
percent (5%) of revenue of the Business.  The relationships of Seller and UMKK
with their respective suppliers, customers and licensees are good commercial
working relationships and no supplier, customer or licensee of Seller or UMKK
has cancelled or otherwise terminated, or threatened in writing to cancel or
otherwise terminate, its relationship with Seller or UMKK or has during the last
12 months decreased materially, or threatened in writing to decrease or limit
materially, its services, supplies or materials to Seller or UMKK or its usage
of the services or products of Seller or UMKK, except, in each case, for any
cancellation or termination that would not be reasonably expected to have a
Material Adverse Effect.  To the Knowledge of Seller, Seller has received no
written communication to the effect that American Broadcasting Companies, Inc.
(“ABC”) does not intend to proceed with the agreement currently being negotiated
between Seller and ABC on the terms and conditions substantially similar to
those found on the draft provided by Seller to Buyer to date.

 
- 24 -

--------------------------------------------------------------------------------

 

Section 3.21          Books of Account and Reports.  Except as expressly set
forth on Schedule 3.14, the books of account and other financial books and
records of Seller from which the Financial Statements have been prepared are
maintained in accordance with GAAP.  Seller has not made any changes in
accounting principles or practices in preparing the Financial Statements and the
Financial Statements are capable of being audited.  Each of Seller, UMKK and
UMNet has filed all reports required by all Legal Requirements to be filed, and
it has duly paid or accrued on its books of account all applicable duties and
charges due or assessed against it pursuant to such reports.
 
Section 3.22          Seller Tax Representations.   The Seller and each of its
subsidiaries other than the Company, UMKK and UMNet filed all material Tax
Returns required to be filed. All such Tax Returns disclose all Taxes required
to be paid for the periods covered thereby. All material Taxes due and owing by
the Seller and each of its subsidiaries other than the Company, UMKK and UMNet
(whether or not shown on any Tax Return) have been paid. There are no Liens for
Taxes (other than Taxes not yet due and payable) upon any of the assets of
Seller and each of its subsidiaries other than the Company, UMKK and UMNet.  The
Seller and each of its subsidiaries other than the Company, UMKK and UMNet have
withheld and paid all Taxes required to have been withheld and paid in
connection with amounts paid or owing to any employee, independent contractor,
creditor, stockholder, or other third party.  Since December 31, 2005, no Tax
Returns of the Seller and each of its subsidiaries other than the Company, UMKK
and UMNet have been audited or currently are the subject of audit.  There is no
material dispute or claim concerning any Tax liability of the Seller and each of
its subsidiaries other than the Company, UMKK and UMNet claimed or raised by any
Governmental Body.
 
Section 3.23          No Material Adverse Effect.  Since December 31, 2009 to
the date of this Agreement, there has been no change, circumstance, occurrence,
event, development or effect that, individually or in the aggregate, is, has or
would reasonably be expected to have a Material Adverse Effect on the Business.
 
ARTICLE IV

 
ADDITIONAL REPRESENTATIONS AND WARRANTIES AS
TO UMKK AND UMNET AND PARENT
 
Seller represents and warrants to Buyer as follows:
 
Section 4.1            Tax Representations.  Except as set forth in Schedule
4.1:
 
(a)           The Company, UMKK and UMNet have filed all material Tax Returns
required to be filed. All such Tax Returns disclose all Taxes required to be
paid for the periods covered thereby. All Taxes due and owing by the Company,
UMKK and UMNet (whether or not shown on any Tax Return) have been paid. Neither
the Company, UMKK nor UMNet is currently the beneficiary of any extension of
time within which to file any Tax Return. There are no Liens for Taxes (other
than Taxes not yet due and payable) upon any of the assets of the Company, UMKK
or UMNet.  The Company, UMKK and UMNet have withheld and paid all Taxes required
to have been withheld and paid in connection with amounts paid or owing to any
employee, independent contractor, creditor, stockholder, or other third party.
No claim has been made by a Governmental Body in a jurisdiction where the
Company, UMKK or UMNet does not file Tax Returns that the Company, UMKK or UMNet
is or may be subject to taxation by that jurisdiction and to there is no basis
for such a claim.

 
- 25 -

--------------------------------------------------------------------------------

 
 
(b)           The unpaid Taxes of the Company, UMKK or UMNet (i) did not, as of
the March 31, 2010, exceed the amount of Tax liability (rather than any reserve
for deferred Taxes established to reflect timing differences between book and
Tax income) set forth on the face of the Financial Statements (rather than in
any notes thereto) and (ii) will not exceed that amount as adjusted for the
passage of time and the consummation of the transactions contemplated hereunder
through the Closing Date determined in accordance with the past custom and
practice of each of the Company, UMKK or UMNet in filing their Tax Returns.
 
(c)           With respect to the Company, UMKK or UMNet for taxable periods
ended on or after December 31, 2005, no Tax Returns have been audited or
currently are the subject of audit.  There is no dispute or claim concerning any
Tax liability of the Company, UMKK or UMNet claimed or raised by any
Governmental Body and no such dispute is Threatened.  None of the Company, UMKK
or UMNet has waived any statute of limitations in respect of Taxes or agreed to
any extension of time with respect to a Tax assessment or deficiency;
 
(d)           None of the Company, UMKK or UMNet is a party to any agreement,
contract, arrangement, or plan that has resulted or would result, separately or
in the aggregate, in the payment of any “excess parachute payment” within the
meaning of IRC §280G (or any corresponding provision of state, local, or non-U.
S. Tax law).  None of the Company, UMKK or UMNet has been a United States real
property holding corporation within the meaning of IRC §897(c)(2) during the
applicable period specified in IRC §897(c)(1)(A)(ii).  None of the Company, UMKK
or UMNet (i) has been a member of an affiliated group filing a consolidated
federal income Tax Return (other than the Company is a member of an affiliated
group filing a consolidated federal income Tax Return the common parent of which
is The E. W. Scripps Company); (ii) has any liability for the Taxes of any
Person (other than the Company, UMKK or UMNet) as a transferee or successor, by
contract or otherwise; or (iii) is a party to any Tax sharing, Tax allocation or
other agreement pursuant to which it has liability for Taxes of another Person;
 
(e)           None of the Company, UMKK or UMNet will be required to include any
item of income in, or exclude any item of deduction from, taxable income for any
taxable period (or portion thereof) ending after the Closing Date as a result of
any:
 
(i)           change in method of accounting for a taxable period ending on or
prior to the Closing Date;
 
(ii)          “closing agreement” as described in IRC §7121 (or any
corresponding or similar provision of state, local, or non-U. S. income Tax law)
executed on or prior to the Closing Date;
 
(iii)         intercompany transactions or any excess loss account described in
Treasury Regulations under IRC §1502 (or any corresponding or similar provision
of state, local, or non-U. S. income Tax law);

 
- 26 -

--------------------------------------------------------------------------------

 
 
(iv)         installment sale or open transaction disposition made on or prior
to the Closing Date; or
 
(v)          prepaid amount received on or prior to the Closing Date.
 
(f)           None of the Company, UMKK or UMNet has distributed stock of
another corporation or has had its stock distributed by another corporation, in
a transaction that was purported or intended to be governed in whole or in part
by IRC §355 or IRC §361; and
 
(g)          The Seller has made available to the Buyer prior to the date hereof
true, correct and complete copies of all material Tax Returns and examination
reports and all statements of deficiencies relating to Taxes of the Company,
UMKK and UMNet for taxable periods ending on or after December 31,
2005.  Neither the Company, UMKK or UMNet has received any Tax Ruling or entered
into a Tax Closing Agreement with any Governmental Body that would have a
continuing effect after the Closing Date.  For purposes of the preceding
sentence, the term “Tax Ruling” shall mean written rulings of a Governmental
Body relating to Taxes, and the term “Tax Closing Agreement” shall mean a
written and legally binding agreement with a Governmental Body relating to
Taxes.  No power of attorney currently in force has been granted by the Company,
UMKK or UMNet concerning any Tax matter; and
 
(h)          None of the Company, UMKK or UMNet is or has been a party to any
“listed transaction,” as defined in IRC §6707A(c)(2) and Reg. §1.6011-4(b)(2).
 
Section 4.2            Employee Benefits.
 
(a)           (i)           Schedule 4.2(a) contains a list complete and
accurate, in all material respects, of all Employee Benefit Plans of which the
Company, UMKK or UMNet is, or within the last six (6) years has been, a plan
sponsor, in which the Company, UMKK or UMNet participates or, within the last
six (6) years has, participated, or to which the Company UMKK or UMNet
contributes or, within the last six (6) years has, contributed.  None of the
Company, UMKK or UMNet has any liability or obligation with respect to any
Employee Benefit Plan that is not included on Schedule 4.2(a).
 
(i)           The financial cost of all obligations owed by the Company, UMKK
and UMNet under any Employee Benefit Plan is included in the Financial
Statements.
 
(ii)          Except as set forth on Schedule 4.2(a), none of the Company, UMKK
nor UMNet has any liability for post-employment benefits under any Employee
Benefit Plan.
 
(b)           Seller has made available to Buyer copies, current as of the date
hereof, of:
 
(i)           all documents that set forth the terms of each Employee Benefit
Plan of the Company, UMKK or UMNet, and of any related trust (or other funding
vehicle) and, in the case of any oral agreement relating to an Employee Benefit
Plan, a summary of the material terms thereof;

 
- 27 -

--------------------------------------------------------------------------------

 
 
(ii)          all personnel, payroll, and employment manuals and policies of the
Company, UMKK or UMNet;
 
(iii)         any collective bargaining agreements pursuant to which
contributions have been made or obligations incurred (including contributions
relating to any Employee Benefit Plan) by the Company, UMKK or UMNet;
 
(iv)         any insurance policies purchased by or to provide benefits under
any Employee Benefit Plan of the Company, UMKK or UMNet;
 
(v)          all Contracts with third party administrators, actuaries,
investment managers, consultants, and other independent contractors that relate
to any Employee Benefit Plan of the Company, UMKK and UMNet; and
 
(vi)         the rules of employment, if any, applicable to the Company, UMKK
and UMNet.
 
(c)           Except as set forth in Schedule 4.2(c):
 
(i)           Each of the Company, UMKK and UMNet has performed its obligations
in all material respects under all Employee Benefit Plans;
 
(ii)          No statement has been made by Seller, the Company, UMKK or UMNet
to any Person with regard to any Employee Benefit Plan of the Company, UMKK or
UMNet that was not in accordance with such Employee Benefit Plan and that would
have, individually or in the aggregate, a Material Adverse Effect on the
Business.
 
(iii)         Each of the Company, UMKK and UMNet, with respect to any Employee
Benefit Plan is, and each Employee Benefit Plan sponsored by the Company, UMKK
and UMNet is, in compliance in all material respects with applicable Legal
Requirements;
 
(iv)         All filings required of the Company, UMKK or UMNet as to each
Employee Benefit Plan have been timely filed, and all notices and disclosures to
participants required by law have been timely provided, except for such filings,
notices and disclosures the failure of which to make would not, individually or
in the aggregate, have a Material Adverse Effect on the Business;
 
(v)          Since December 31, 2009, there has been no establishment or
material amendment of any Employee Benefit Plan for which the Company, UMKK or
UMNet is a sponsor;
 
(vi)         Other than claims for benefits submitted by participants or
beneficiaries, no claim against, or legal proceeding involving, any Employee
Benefit Plan for which the Company, UMKK or UMNet is sponsor is pending or, to
the Knowledge of Seller, Threatened;
 
(vii)        None of the Company, UMKK or UMNet provides health or welfare
benefits for any retired or former employee nor are any of them obligated to
provide health or welfare benefits to any active employee following such
employee’s retirement or other termination of employment; and

 
- 28 -

--------------------------------------------------------------------------------

 
 
(viii)       The consummation of the Contemplated Transactions will not result
in the payment, vesting, or acceleration of any material benefit under any
benefit plan of the Company, UMKK or UMNet, nor will it trigger the payment of
severance or termination pay under any policy, plan, procedure, practice or
agreement to any Company, UMKK or UMNet employee.
 
Section 4.3            Insurance.
 
(a)           Seller has made available to Buyer summaries, accurate in all
material respects, of all policies of insurance to which UMKK is a party or
under which UMKK, or any director or officer of UMKK, is covered.  UMKK has no
pending applications for policies of insurance, except as disclosed on Schedule
4.3(a).
 
(b)          UMKK has not claimed any losses for the current policy year or in
any of the three preceding policy years under any policy that provides coverage
to UMKK.
 
(c)           Except as set forth on Schedule 4.3(c):
 
(i)           To the Knowledge of Seller, UMKK has not received any notice of
refusal of coverage or any notice that a defense will be afforded with
reservation of rights, or any notice of cancellation or any other indication
that any insurance policy is no longer in full force or effect or will not be
renewed or that the issuer of any policy is not willing or able to perform its
obligations thereunder, any of which individually, or all of which in the
aggregate, would have a Material Adverse Effect on the Business; and
 
(ii)          all premiums due, and all obligations to be performed by UMKK,
under each insurance policy to which it is a party or that provides coverage to
UMKK or its business, have been paid or performed, except for such failures
which individually or in the aggregate would not have a Material Adverse Effect
on the Business.
 
Section 4.4            Parent Representations.
 
(a)           Organization and Good Standing.
 
(i)           Parent is a corporation duly organized, validly existing, and in
good standing under the laws of the State of Ohio.  Parent has all requisite
corporate power and authority to conduct its business as it is now being
conducted, to own or use the properties and assets that it purports to own or
use, and to perform all its obligations under this Agreement and the other
Transaction Documents to which it is a party.  Parent is duly qualified to do
business as a foreign corporation and is in good standing under the laws of each
state or jurisdiction in which either the ownership or use of the properties
owned or used by it, or the nature of the activities conducted by it, requires
such qualification, except where the failure to be so qualified could not
reasonably be expected to result in a Material Adverse Effect on Parent or the
Business.
 
- 29 -

--------------------------------------------------------------------------------


 
(b)          Enforceability; Authority; No Conflict.
 
(i)           This Agreement constitutes the legal, valid, and binding
obligation of Parent, enforceable against Parent in accordance with its terms,
except as enforcement thereof may be limited by bankruptcy, insolvency,
fraudulent conveyance, reorganization or similar laws relating to creditors’
rights generally and by equitable principles.  Upon the execution and delivery
by Parent of each the Transaction Document to which it is a party, such
Transaction Documents will constitute the legal, valid, and binding obligations
of Parent enforceable against Parent in accordance with their respective terms,
except as enforcement thereof may be limited by bankruptcy, insolvency,
fraudulent conveyance, reorganization or similar laws relating to creditors’
rights generally and by equitable principles.  Parent has the corporate power
and authority to execute and deliver the Transaction Documents to which it is a
party and to perform its obligations thereunder.
 
(ii)           Except as set forth in Schedule 4.4, neither the execution and
delivery of this Agreement nor the consummation or performance of any of the
Contemplated Transactions will, directly or indirectly (with or without notice
or lapse of time):
 
(i)           contravene, conflict with, or result in a violation of (x) any
provision of the Organizational Documents of Parent, or (y) any resolution
adopted by the board of directors or the shareholders of Parent;
 
(ii)          contravene, conflict with, or result in a violation of, or give
any Governmental Body or other Person the right to challenge any of the
Contemplated Transactions, exercise any remedy or obtain any relief under, any
Legal Requirement or any Order to which the Parent may be subject;
 
(iii)         contravene, conflict with, or result in a violation of any of the
terms of, or give any Governmental Body the right to revoke, withdraw, suspend,
cancel, terminate or modify, any Governmental  Authorization that relates to the
Business or any of the Business Assets; and
 
(iv)         Except as set forth in Schedule 4.4 hereof, and except such
instances in which the failure to give such notice or obtain such Consent could
not, individually or in the aggregate, reasonably be expected to result in
material direct or indirect costs or liabilities to the Seller or the Company or
the Business, neither Parent, any Affiliate of Parent nor the Company is or will
be required to give any notice to or obtain any Consent from any Person in
connection with the execution and delivery of this Agreement or the consummation
or performance of any of the Contemplated Transactions.
 
ARTICLE V
REPRESENTATIONS AND WARRANTIES OF BUYER
 
Buyer represents and warrants to Seller as follows:
 
Section 5.1            Organization and Good Standing.  Buyer is a corporation
duly organized, validly existing, and in good standing under the laws of the
State of Delaware.

 
- 30 -

--------------------------------------------------------------------------------

 
 
Section 5.2            Authority; No Conflict.
 
(a)           This Agreement constitutes the legal, valid, and binding
obligation of Buyer, enforceable against Buyer in accordance with its terms,
except as enforcement may be limited by bankruptcy, insolvency, fraudulent
conveyance, reorganization or similar laws relating to creditors’ rights
generally and by equitable principles. Upon the execution and delivery by Buyer
of the Transaction Documents to which it is a party, such Transaction Documents
will constitute the legal, valid, and binding obligations of Buyer, enforceable
against Buyer in accordance with their respective terms, except as enforcement
may be limited by bankruptcy, insolvency, fraudulent conveyance, reorganization
or similar laws relating to creditors’ rights generally and by equitable
principles.  Buyer has the corporate power and authority to execute and deliver
this Agreement and the Transaction Documents to which it is a party and to
perform its obligations hereunder and thereunder.
 
(b)           Neither the execution and delivery of this Agreement by Buyer nor
the consummation or performance of any of the Contemplated Transactions by Buyer
will give any Person the right to prevent, delay, or otherwise interfere with
any of the Contemplated Transactions pursuant to (i) any provision of Buyer’s
Organizational Documents; (ii) any resolution adopted by the board of directors
or the stockholders of Buyer; (iii) any Legal Requirement or Order to which
Buyer may be subject; or (iv) any Contract to which Buyer is a party or by which
Buyer may be bound.  Except as contemplated by Section 8.2 hereof, Buyer is not
and will not be required to obtain any Consent from any Person in connection
with the execution and delivery of this Agreement or the consummation or
performance of any of the Contemplated Transactions.
 
Section 5.3            Investment Intent; Financial Capability.  The offering
and sale of the Interests is intended to be exempt from the applicable
provisions of the Securities Act and any applicable state securities or blue-sky
laws.  Buyer is acquiring the Interests for its own account and not with a view
to their distribution within the meaning of § 2(11) of the Securities
Act.  Buyer has, and will have at Closing, sufficient cash to enable it to
purchase the Interests as provided herein.
 
Section 5.4            Certain Proceedings.  There is no pending Proceeding that
has been commenced against Buyer and that challenges, or would have the effect
of preventing, delaying, making illegal, or otherwise interfering with, any of
the Contemplated Transactions.  To the Knowledge of Buyer, no such Proceeding
has been Threatened.
 
Section 5.5           Brokers or Finders.  Neither Buyer nor any of its
Representatives has incurred any obligation or liability, contingent or
otherwise, for brokerage or finders’ fees or agents’ commissions or other
similar payments in connection with the Contemplated Transactions.
 
Section 5.6            Investigation by Buyer.  Buyer has conducted its own
independent review and analysis of the Business and the Contemplated
Transactions and acknowledges that Seller has provided Buyer with access to the
personnel, properties, premises and records of the Business for this purpose.
Buyer acknowledges that the representations and warranties contained in this
Agreement are exclusive of any other representations and warranties, express or
implied, and that none of Seller nor any of its Affiliates makes or has made any
representation or warranty, either express or implied, as to the accuracy or
completeness of any of the information provided or made available to Buyer or
any of its Affiliates, except as and only to the extent expressly set forth in
this Agreement and subject to the limitations and restrictions contained in this
Agreement.
 
- 31 -

--------------------------------------------------------------------------------


 
ARTICLE VI
COVENANTS OF SELLER PRIOR TO CLOSING DATE
 
Section 6.1           Access and Investigation.  Subject to the provisions of
the Non-Disclosure Agreement, between the date of this Agreement and the Closing
Date, Seller shall, and shall cause its Representatives to, (a) afford Buyer and
its Representatives, upon reasonable advance notice, full and free access to the
Business Assets and books and records relating to the Business during regular
business hours or at such other time agreed to by Buyer and Seller, (b) furnish
Buyer and Buyer’s Representatives with copies of all Business Contracts and such
books and records of Seller, UMKK, UMNet or the Company, as Buyer reasonably
requests, and (c) furnish Buyer and Buyer’s Representatives with such additional
financial, operating, and other data and information relating to the Business as
Buyer reasonably requests.  Further, between the date of this Agreement and the
Closing Date, upon reasonable notice Seller shall permit Buyer’s senior officers
to meet with the senior officers of Seller responsible for the Business.  
 
Section 6.2           Operation of the Business.  Between the date hereof and
the earlier of the Closing Date and the termination of this Agreement pursuant
to or in accordance with Article XI hereof, except as otherwise contemplated by
this Agreement or otherwise taken with the prior written consent of Buyer,
Seller shall, and shall cause UMKK and UMNet to:
 
(a)          conduct the Business substantially in the ordinary course;
 
(b)          comply with all requirements of all applicable laws;
 
(c)          use reasonable best efforts to preserve intact its current business
organization, keep available the services of its current employees and agents,
and maintain business relations and goodwill with suppliers, customers,
landlords, creditors, employees, agents, licensees, clients and others having
business relationships with it that are material to the Business;
 
(d)          otherwise report periodically to Buyer, at Buyer’s reasonable
request, concerning the operations of the Business;
 
(e)          permit, allow or suffer any Business Asset to become subjected to
any Encumbrance of any nature whatsoever that would have been required to be set
forth in Schedule 3.5 if existing on the date of this Agreement, other than in
the ordinary course or except to the extent any such Encumbrance is released or
fully discharged at or prior to Closing; and
 
(f)           not engage or agree to engage in any practice, take any action or
enter into any transaction outside the ordinary course of business or of the
sort described in Section 3.7.
 
- 32 -

--------------------------------------------------------------------------------


 
Section 6.3           Commercially Reasonable Efforts.  Between the date of this
Agreement and the Closing Date, Seller shall use commercially reasonable efforts
to take all action and to do all things necessary, proper or advisable in order
to consummate and make effective the transactions contemplated by this Agreement
(including satisfaction, but not waiver, of the closing conditions set forth in
Article IX).
 
Section 6.4           Audited Financials.  Following the date of this Agreement,
upon Buyer’s request and at Buyer’s expense, Seller will cooperate with Buyer
and the Company to prepare audited financial statements for the periods ended
December 31, 2008 and December 31, 2009.
 
ARTICLE VII
COVENANTS OF BUYER PRIOR TO CLOSING DATE
 
Section 7.1            Commercially Reasonable Efforts.  Between the date of
this Agreement and the Closing Date, Buyer shall use its commercially reasonable
efforts to take all action and to do all things necessary, proper or advisable
in order to consummate and make effective the transactions contemplated by this
Agreement (including satisfaction, but not waiver, of the closing conditions set
forth in Article X).
 
Section 7.2            Buyer Acknowledgement.  Notwithstanding any other
provision of this Agreement, including, without limitation Section 3.5 and
Section 3.11, Buyer agrees and acknowledges that the Transferred Peanuts
Copyrights, and Seller’s and, following the Closing Date, Company’s, right,
title, and interest therein, may be subject to contractual and statutory
termination rights.  No representation and warranty by Seller under this
Agreement shall be construed as a representation or warranty as to the absence
of any of the foregoing.
 
ARTICLE VIII
MISCELLANEOUS COVENANTS
 
Section 8.1            Tax Treatment of Purchase of Membership Interests in
Company.  The Company shall be a “disregarded entity” as such term is defined in
Treasury Regulation Section 301.7701-3(b) (and any corresponding provision of
state, local or foreign Law) on the Closing Date.  Accordingly, for federal,
state, local and foreign income Tax purposes, the purchase of the membership
interests in the Company shall be treated as the purchase by the Buyer of the
assets owned by the Company on the Closing Date subject to the liabilities owned
by the Company on the Closing Date.  The Buyer, the Seller and the Seller’s
parent shall report the purchase of the membership interests in the Company as a
sale of assets on all of their respective Tax Returns and shall not take any
contrary position thereto, unless otherwise required to pursuant to applicable
Law.
 
Section 8.2            Required Approvals of Governmental Bodies.
 
(a)           Buyer and Seller shall, and Seller shall cause the Company to,
promptly after execution of this Agreement, make all registrations, filings and
submissions with all Governmental Bodies required to be made or effected by them
pursuant to all applicable Legal Requirements with respect to this Agreement and
the other Transaction Documents and the Contemplated Transactions.  Between the
date of this Agreement and the Closing Date, Buyer and Seller shall, and Seller
shall cause the Company to, cooperate with each other with respect to all
filings that the other elects to make or is required by Legal Requirements to
make in connection with the Contemplated Transactions.
 
- 33 -

--------------------------------------------------------------------------------


 
(b)           Without limiting the generality of Section 8.2(a), Seller and
Buyer shall promptly (but not later than fifteen (15) calendar days after the
date hereof) make and effect all registrations, filings and submissions required
to be made or effected pursuant to the Hart-Scott-Rodino Antitrust Improvements
Act of 1976, as amended (the “HSR Act”), the Japanese Anti- Monopoly Act and all
other applicable Legal Requirements with respect to this Agreement and the other
Transaction Documents and the Contemplated Transactions in order to obtain any
antitrust clearance or similar clearance required to be obtained from the
Federal Trade Commission, the Antitrust Division of the Department of Justice,
any state attorney general, any foreign competition authority (including,
without limitation, in Japan) or any other Governmental Body in connection with
the Contemplated Transactions.  Each of Seller and Buyer shall bear one-half of
the HSR Act filing fee.  
 
(c)           Seller and Buyer shall, and Seller shall cause the Company to, (i)
promptly provide all information requested by any Governmental Body in
connection with this Agreement and the other Transaction Documents and the
Contemplated Transactions, and (ii) promptly take all actions and steps
necessary to obtain any antitrust clearance or similar clearance required to be
obtained from the Federal Trade Commission, the Antitrust Division of the
Department of Justice, any state attorney general, any foreign competition
authority (including, without limitation, in Japan) or any other governmental
entity in connection with the Contemplated Transactions.  The actions required
to be taken by Buyer and Seller pursuant to this Section in order to obtain
required antitrust clearances will include using reasonable efforts to avoid or
set aside any preliminary or permanent injunction or other Order but do not
include making arrangements for the disposition of particular assets and making
arrangements to hold such assets separate pending their disposition.
 
(d)           Without limiting any other provision of this Section, each party
hereto shall (i) give the other party prompt notice of the commencement of any
Proceeding by or before any Governmental Body with respect to this Agreement or
the other Transaction Documents or any of the Contemplated Transactions, (ii)
keep the other party informed as to the status of any such Proceeding, and (iii)
promptly inform the other party of any communication to or from the Federal
Trade Commission, the Antitrust Division of the Department of Justice, or any
other Governmental Body regarding this Agreement or the Contemplated
Transactions.
 
Section 8.3            Notice of Developments; Access to Records.  Each party
will give prompt notice to the other parties of the occurrence, or failure to
occur, of any event, which occurrence or failure to occur would be reasonably
expected to cause (a) any representation or warranty contained in this Agreement
to be untrue or inaccurate at any time from the date of this Agreement to the
Closing Date or (b) any failure of any party or of any officer, director,
manager, employee or agent thereof, to comply with or satisfy any covenant,
condition or agreement to be complied with or satisfied by it under this
Agreement.  On or prior to the Closing Date, the Seller shall supplement and
update the schedules delivered as of the date hereof.  Notwithstanding the
above, the delivery of any notice or updates to the schedules pursuant to this
Section 8.3 will not limit or otherwise affect the remedies available hereunder
to the party receiving such notice or updates and no notice or update shall
constitute an amendment of any statement, representation or warranty in this
Agreement or any schedule, exhibit or document furnished pursuant hereto. For a
period of (i) six (6) years following the Closing Date (in respect of Books and
Records of Seller or the Company) or (ii) ten (10) years following the Closing
Date (in respect of Books and Records of UMKK or UMNet), Buyer shall provide, or
shall cause the Company to provide, to Seller reasonable access upon reasonable
advance notice to or copies of any files, records, books of account, computer
programs and software, data and other records pertaining to the Business (“Books
and Records”) for periods prior to the Closing Date that Seller reasonably
believes are necessary or advisable for Tax reporting, litigation or performance
of Parent’s or Seller’s obligations hereunder, and Seller agrees not to disclose
the foregoing or any of the content thereof to any Person except to its
employees and Representatives on a “need to know” basis.
 
- 34 -

--------------------------------------------------------------------------------


 
Section 8.4           Transition Services Agreements; Sublease; Syndicate
Services Agreement.  From and after the date hereof and until the earlier or
termination of this Agreement pursuant to Article XI or the Closing Date, Buyer
and Seller shall negotiate in good faith the definitive terms and conditions of
(a) the Transition Services Agreements covering transition services described on
Exhibit C, (b) the Sublease, (c) the Short Form License and (d) the Syndicate
Services Agreement, in each case for execution and delivery by the parties
thereto at or prior to Closing.
 
Section 8.5            Employees of the Business.
 
(a)           Not later than the second Business Day prior to the Closing Date,
Buyer shall, subject to the Closing of the Contemplated Transactions, offer
employment with the Company, commencing on the Closing Date, to all of the
Business Employees.  Any such offer shall be made at salaries, pro rated bonus
incentive opportunities and wages no less than those currently being paid or
made available by Seller, which employment, if accepted, shall become effective
as of the Closing Date.  Any Business Employee who accepts any such offer of
employment is referred to in this Agreement as a “Hired Employee.”  To the
extent that any Hired Employee receives a portion of his pro rated bonus for
2010 from Seller, such amount shall be credited to Buyer when determining the
bonus incentive for such Hired Employee.  For a period of two years following
the Closing, Buyer shall provide to each Hired Employee who shall remain at the
Company, employee benefits programs that are available to employees of Buyer in
similarly situated positions. Seller shall not continue to employ any Hired
Employee who resigns from employment with Seller and who begins employment with
Buyer effective as of the Closing Date. Notwithstanding anything to the contrary
in the foregoing or elsewhere in this Agreement, if (i) any Hired Employee now
employed in the Seller’s New York office is terminated by Buyer or any Affiliate
thereof after the Closing and prior to the first anniversary of the Closing
Date, Buyer shall pay to such Hired Employee within ten (10) days of such
termination, severance amounts and benefits equivalent to those that Schedule
8.5 indicates Seller would have paid to such Hired Employee in connection with
the loss of such Hired Employee’s employment as a result of the Contemplated
Transactions (the “Severance Provision”); provided, however, that Buyer shall
assume any individual severance agreement between Seller and any such Hired
Employee employed in such New York office, as indicated in Schedule 8.5; and
(ii) if any Hired Employee now employed in the Parent’s Cincinnati office is
terminated by Buyer or any Affiliate thereof after the Closing and (x) prior to
the 181st day of such Hired Employee’s employment, Buyer shall pay the Severance
Provision to such Hired Employee and Seller shall reimburse Buyer in the full
amount of the Severance Provision, or (y) after the 181st day and prior to the
366th day of such Hired Employee’s employment, Buyer shall pay the Severance
Provision to such Hired Employee and Seller shall reimburse Buyer in an amount
equal to fifty percent (50%) of the Severance Provision; provided, however, that
Buyer shall assume any individual severance agreement between Seller and any
such Hired Employee employed in such Cincinnati office, as indicated in Schedule
8.5, and Seller shall reimburse Buyer in accordance with clauses (x) and (y)
above if Buyer pays the Severance Provision under any such agreement. Buyer and,
after the Closing Date, the Company shall not have any obligation or liability
of any kind with respect to any Business Employee or Hired Employee for the
period prior to the Closing Date including, without limitation, accrued
compensation and bonus.  Schedule 8.5 sets forth a list of all severance
agreements between Seller and each individual Business Employee.
 
- 35 -

--------------------------------------------------------------------------------


 
(b)           Buyer shall credit each Hired Employee for his or her time in
service as an employee of Seller or any Affiliate thereof (“Prior Service”) for
purposes of any severance, vacation or leave benefits for which the Hired
Employee may become eligible as an employee of the Company or Buyer (or any
Affiliate of Buyer) upon or after the Closing. Buyer shall, as to all Hired
Employees, cause its insurance carriers and benefit plan administrators or
trustees to: (i) recognize Prior Services for purposes of eligibility to enroll
in its welfare plans (e.g., its life, medical, dental, accident, disability and
similar benefit plans), and (ii) provide each Hired Employee with credit under
its medical plan for payments made under The E.W. Scripps Company Medical Plan
in satisfying any deductible or out-of-pocket limit requirements.  Buyer shall
recognize Prior Service for all Hired Employees for purposes of eligibility and
vesting, but not for benefit accrual, under each benefit program that provides
pension, savings, or other deferred benefits which is adopted, maintained, or
contributed to by Buyer or any of its Affiliates to the extent Hired Employees
participate or are eligible for participation after the Closing.
 
(c)           In order to allow for an orderly transition of Hired Employees to
the employ of the Company or Buyer after the Closing, prior to the Closing
Seller and the Company shall allow Buyer reasonable access to the Business
Employees and such portions of their employment records as Seller shall agree to
release in its reasonable discretion.  As soon as practicable after the Closing,
Seller shall provide the Company with all such employment records of the Hired
Employees.  Notwithstanding any other provision of this Agreement to the
contrary, Seller shall have the right to remove any information from such
employment records of the Hired Employees as shall be necessary to comply with
any applicable Legal Requirements relating to such information.
 
(d)           Buyer acknowledges that it is obligated to comply with the Federal
Worker Adjustment and Retraining Notification Act, the New York State Worker
Adjustment Retraining Notification Act and any other federal, state and local
laws relative to any Hired Employees as of the Closing Date and Buyer covenants
and agrees to provide any legally required notices under such Legal
Requirements, if any, to Hired Employees after the Closing Date.
 
(e)           Seller shall be responsible for and will perform all Tax
withholding, payment and reporting duties with respect to any wages and other
compensation paid to a Hired Employee on or prior to the Closing Date, and Buyer
shall be responsible for and will perform all Tax withholding, payment and
reporting duties with respect to any wages and other compensation paid by Buyer,
the Company, UMKK or UMNet after the Closing Date to any Hired Employee.
 
- 36 -

--------------------------------------------------------------------------------


 
(f)           Notwithstanding the foregoing, nothing in this Section 8.5 shall
be construed to entitle any Hired Employee (including a leased employee within
the meaning of Section 414(n) of the IRC) to coverage under any of Buyer’s
benefit plans after the Closing Date.  Any decision to extend such coverage to
some or all of such individuals shall be subject to the sole and absolute
discretion of Buyer and its Affiliates, as the case may be, and to the Legal
Requirements.  Moreover, the Hired Employees shall be deemed employees at will
of Buyer, the Company or their Affiliates and nothing express or implied herein
shall obligate Buyer, the Company or their Affiliates to provide continuing
employment or any particular individual or aggregate benefits to any Hired
Employee after the Closing Date for a specified period of time, except as an
individual employment agreement may otherwise provide.  In addition, the parties
do not intend for this Agreement to amend any employee benefit plans or
arrangements or create any rights or obligations except between the parties, and
Buyer retains full rights to amend or terminate any plans or arrangements it or
its Affiliates maintain.
 
Section 8.6            Tax Matters.  The following provisions shall govern the
allocation of responsibility as between Buyer and Seller for certain tax matters
following the Closing Date:
 
(a)           Straddle Tax Period. In the case of any taxable period that
includes (but does not end on) the Closing Date (a “Straddle Tax Period”), the
amount of any income Taxes or other Taxes based on receipts for the Pre-Closing
Tax Period shall be determined based on an interim closing of the books as of
the close of business on the Closing Date and the amount of all other Taxes for
the Pre-Closing Tax Period shall be determined based on the number of days in
the Pre-Closing Period divided by the number of days in the taxable period.
 
(b)           Responsibility for Filing Tax Returns. Buyer shall prepare or
cause to be prepared and file or cause to be filed all Tax Returns for the
Company, UMKK and UMNet that are filed after the Closing Date.   Buyer shall
deliver each Tax Return required to be prepared pursuant to this Section 8.6(b)
to Seller at least fifteen (15) days before the due date (taking into
consideration all applicable extension periods) and permit Seller to review and
comment on each such Tax Return described in the preceding sentence prior to
filing and Buyer shall accept any comments of Buyer that are reasonable..  Such
Tax Returns shall be prepared consistently with the past practice of the
Company, UMKK or UMNet unless otherwise required by applicable Law.
 
(c)           Tax Payments.  The Buyer shall pay or cause to be paid all unpaid
Taxes shown as due and owing by the Company, UMKK or UMNet on the Tax Returns
prepared pursuant to Section 8.6(b).  If the amount of Taxes set forth on the
Tax Returns prepared pursuant to Section 8.6(b) for a Pre-Closing Tax Period
exceeds the accrual for such Taxes reflected as a liability in the calculation
of Working Capital (such excess amount with respect to any such Tax Return, an
“Unpaid Taxes Shortfall”), then, no later than five (5) days after the date that
the Buyer notifies Seller of the Unpaid Taxes Shortfall, Seller shall reimburse
Buyer for the Unpaid Taxes Shortfall.
 
- 37 -

--------------------------------------------------------------------------------


 
(d)           Refunds and Tax Benefits. Any Tax refunds that are received by
Buyer, the Company, UMKK or UMNet, and any amounts credited against Tax to which
Buyer, the Company, UMKK or UMNet become entitled (in each case, net of any
Taxes incurred by the Company, UMKK or UMNet) that relate to Pre-Closing Tax
Periods shall be for the account of Seller, and Buyer shall pay over to Seller
any such refund or the amount of any such credit  net of any accrual for such
refund or credit taken into consideration in the calculation of Working Capital
within fifteen (15) days after receipt or entitlement thereto; provided that the
Seller shall not be entitled to any refund or credit attributable to a carryback
of loss or credit from any period or portion thereof beginning after the Closing
Date.
 
(e)           Cooperation on Tax Matters.
 
(i)           Buyer, the Company, UMKK, UMNet and Seller shall cooperate fully,
as and to the extent reasonably requested by the other party, in connection with
the filing of Tax Returns pursuant to this Section and any audit, litigation or
other proceeding with respect to Taxes. Such cooperation shall include the
retention and (upon the other party's request) the provision of records and
information that are reasonably relevant to any such audit, litigation or other
proceeding and making employees available on a mutually convenient basis to
provide additional information and explanation of any material provided
hereunder. The Company, UMKK, UMNet and Seller shall (x) retain all books and
records with respect to Tax matters pertinent to the Company, UMKK and UMNet
relating to any taxable period beginning before the Closing Date until the
expiration of the statute of limitations (and, to the extent notified by Buyer
or Seller, any extensions thereof) of the respective taxable periods, and abide
by all record retention agreements entered into with any taxing authority, and
(y) give the other party reasonable written notice prior to transferring,
destroying or discarding any such books and records and, if the other party so
requests, the Company, UMKK, UMNet, or Seller, as the case may be, shall allow
the other party to take possession of such books and records.
 
(ii)          Buyer and Seller further agree, upon request, to use their best
efforts to obtain any certificate or other document from any Governmental Body
or any other person as may be necessary to mitigate, reduce or eliminate any Tax
that could be imposed (including, but not limited to, with respect to the
Contemplated Transactions).
 
(f)           Tax-Sharing Agreements. All tax-sharing agreements or similar
agreements between Seller and its Affiliates on the one hand, and the Company,
UMKK or UMNet, on the other, with respect to or involving the Company, UMKK and
UMNet shall be terminated as of the Closing Date and, after the Closing Date the
Company, UMKK and UMNet shall not be bound thereby or have any liability
thereunder.
 
(g)           Post-Closing Elections. At Seller's request, Buyer shall cause the
Company, UMKK, and UMNet to make or join with Seller in making any election if
the making of such election does not have a material adverse impact on Buyer (or
the Company, UMKK or UMNet) for any Tax period beginning after the Closing Date
or portion of any Straddle Tax Period that begins after the Closing Date.
 
(h)           Reimbursement for Post-Closing Transactions. Buyer shall reimburse
Seller for any additional Tax owed by Seller (including Tax owed by Seller due
to any indemnification payment) resulting from any transaction engaged in by the
Company, UMKK or UMNet not in the ordinary course of business occurring on the
Closing Date after Buyer's purchase of the Interests–.
 
- 38 -

--------------------------------------------------------------------------------


 
(i)           §338(g).  Buyer will not permit without Seller’s consent, which
shall not be unreasonably withheld or delayed, (i) a section 338(g) election to
be made with respect to the Company, UMKK or UMNet or (ii) a distribution to be
made in 2010 by UMKK or UMNet.
 
(j)           Allocation of Purchase Price.  Buyer shall prepare an allocation
of the Purchase Price among the (i) the membership interests in the Company and
(ii) the stock of UMKK and UMNet (“Asset Allocation Statement”).  The portion of
the Purchase Price that is allocated to the membership interests of the Company
on the Asset Allocation Statement plus the liabilities of the Company that are
deemed to be assumed by the Buyer pursuant to the treatment of the purchase of
the membership interests in the Company as an asset acquisition in the manner
set forth in Section 8.1 shall be allocated among the assets of the Company in
accordance with Section 1060 of the IRC and the applicable Treasury Regulations
thereunder (and any similar provision of state, local or foreign Law, as
appropriate) and such allocation shall be set forth on the Asset Allocation
Statement.  Buyer shall deliver the Asset Allocation Statement to Seller no
later than ninety (90) days following the Closing Date.  Seller shall notify
Buyer of any objections to the Asset Allocation Statement within fifteen (15)
days after the Seller receives the Allocation Statement.  If Seller does not
notify Buyer of any objections to the Asset Allocation Statement, within that
fifteen (15) day period, the Asset Allocation Statement shall be construed as
final.  If Seller notifies Buyer of an objection to the Asset Allocation
Statement by the end of the fifteen (15) day period, and Buyer and Seller are
unable to resolve their differences within fifteen (15) days thereafter
(“Dispute Resolution Period”), then the disputed items on the Asset Allocation
Statement shall be submitted to the Tax Dispute Accountants within five (5) days
after the end of the Dispute Resolution Period for resolution and the Tax
Dispute Accountants shall be instructed to deliver a finalized Asset Allocation
Statement as soon as possible.  Buyer and Seller and their respective Affiliates
shall report, act and file all Tax Returns (including, but not limited to, IRS
Form 8594) in all respects and for all purposes consistent with the Asset
Allocation Statement as well as any amendments to such Tax Returns required with
respect to any adjustment to the Purchase Price.  Neither Buyer, Seller or any
of their Affiliates shall take any position (whether in audits, Tax Returns or
otherwise) that is inconsistent with the information set forth on the Asset
Allocation Statement, unless required to do so by applicable Law; provided,
however, that (i) the Buyer’s cost for the assets that it is deemed to acquire
may differ from the total amount allocated hereunder to reflect the inclusion in
the total cost of items (for example, capitalized acquisition costs) not
included in the total amount so allocated and (ii) the amount realized by Seller
may differ from the total amount allocated hereunder to reflect transaction
costs that reduce the amount realized for federal income Tax purposes.
 
- 39 -

--------------------------------------------------------------------------------


 
(k)           Tax Dispute Resolution Mechanism.  Any dispute among the parties
involving Taxes arising under this Agreement shall be resolved as follows: (i)
the parties will in good faith attempt to negotiate a prompt resolution of the
dispute; (ii) if the parties are unable to negotiate a resolution of the dispute
within thirty (30) days, the dispute will be submitted to the national office of
a firm of independent accountants of nationally recognized standing reasonably
satisfactory to the Sellers and the Buyer (the “Tax Dispute Accountants”); (iii)
the Tax Dispute Accountants shall resolve the dispute, in a fair and equitable
manner and in accordance with applicable Tax Law and the provisions of this
Agreement, within thirty (30) days after the parties have submitted the dispute
to the Tax Dispute Accountants, whose decision shall be final, conclusive and
binding on the parties, absent fraud or manifest error; (iv) any payment to be
made as a result of the resolution of a dispute shall be made, and any other
action taken as a result of the resolution of a dispute shall be taken, on or
before the fifth (5th) Business Day following the date on which the dispute is
resolved (except that if the resolution requires the filing of an amended Tax
Return, such amended Tax Return shall be filed within thirty (30) Business Days
following the date on which the dispute is resolved); and (v) the fees and
expenses of the Tax Dispute Accountants shall be paid one-half by the Buyer and
one-half by the Seller.
 
Section 8.7            Mail and Other Communications.  After the Closing, Seller
shall promptly remit to Buyer any checks, cash payments, mail or other
communications relating to the Business after the Closing Date, unless the same
also relates to the other businesses of Seller, in which case Seller shall send
copies thereof.  After the Closing, Buyer shall promptly remit to Seller any
check, cash, payments, mail or communications relating to the other businesses
of Seller that are received by Buyer after the Closing Date, unless the same
also relates to the Business.
 
Section 8.8            Transfer Taxes.  All transfer, documentary, sales, use,
stamp, registration and other such Taxes and fees (including any penalties and
interest, but for the avoidance of doubt, not including any income, gains
(including capital gains) or similar Taxes, which shall be solely the
responsibility of the Seller) (“Transfer Taxes”) incurred in connection with
this Agreement shall be paid fifty percent (50%) by the Buyer and fifty percent
(50%) by the Seller when due, and the Seller, the Buyer, the Company, UMKK or
UMNet (whichever is primarily responsible under applicable law) will, at such
party’s own expense, file all necessary Tax Returns and other documentation with
respect to all such Transfer Taxes, and, if required by applicable Law, the
applicable non-filing parties will join in the execution of any such Tax Returns
and other documentation.
 
Section 8.9           Use of United Media and United Feature Syndicate
Names.  Following the Closing, Buyer will have in inventory a quantity of
preprinted stationery, invoices, receipts, forms, advertising and promotional
materials, training and source literature, packaging materials and other
supplies (collectively, the “Stationery”) which bear any of the United Media,
United Media K. K. and United Feature Syndicate names and variations and
derivations thereof (collectively, the “United Media Names”).  Buyer agrees to
exhaust such Stationery in the ordinary course as soon as reasonably practicable
after the Closing, but in any event no later than one hundred eighty (180) days
after the Closing.  During the one hundred eighty (180) day period  after the
Closing, Buyer may otherwise use or make reference to any of the United Media
Names in any other materials or information, including any print advertising and
internet or other electronic communications vehicles, in the ordinary course of
business.  Seller hereby grants Buyer a royalty-free license to the use the
United Media Names solely for the period set forth in, and for the purposes
permitted by, this Section 8.9.  Except as provided in this Section 8.9, no
interest in or right to use the names “United Media,” “United Media K. K.,”
“UMKK” or “United Feature Syndicate” or any variation or derivation thereof is
being transferred to Buyer pursuant hereto.
 
- 40 -

--------------------------------------------------------------------------------


 
Section 8.10          Consents to Assignments of Contracts.  Buyer acknowledges
that certain consents and approvals with respect to the Contemplated
Transactions may be required from parties to the Business Contracts and that
such consents and approvals have not been obtained as of the date hereof.  Prior
to the Closing, Seller shall use its commercially reasonable efforts to obtain
any such consents and approvals; provided, however, that such efforts shall not
include any requirement of Seller to expend money, commence any litigation or
offer or grant any accommodation (financial or otherwise) to any third
party.  In the event such consents or approvals have not been obtained prior to
the Closing Date, at Buyer’s request, Seller will cooperate with Buyer to
provide that Buyer shall receive Seller’s interest in the benefits under any
such Business Contract, including (at Buyer’s request) performance by Seller as
agent, provided that Buyer shall undertake to pay or satisfy the corresponding
liabilities for the enjoyment of such benefit to the extent that Buyer would
have been responsible therefor hereunder if such consent or approval had been
obtained.
 
Section 8.11          Bank Group Consent and Release.   Seller and certain of
its Affiliates (the “Borrower Group”) are parties together with SunTrust Bank,
U.S. Bank National Association, Fifth Third Bank, First Tennessee Bank, N.A.,
and PNC Bank, National Association (collectively, the “Lender Banks”), to that
certain Amended and Restated Revolving Credit Agreement, dated as of August 5,
2009 (the “Credit Agreement”), and that certain Pledge and Security Agreement,
dated as of August 5, 2009 and that certain Grant of Security Interest Patents
and Trademarks, dated as of August 5, 2009 (collectively the “Security
Agreements”) pursuant to which, among other things, certain assets of Seller
that will be contributed to the Company, and Seller’s equity interest in the
Company, are subject to Encumbrances securing obligations of the Borrower Group
under the Credit Agreement and may not be contributed to the Company or
otherwise transferred, as applicable, without the consent of the Lender
Banks.  Seller shall cause all Encumbrances imposed on any such asset, or such
equity interest, pursuant to the Security Agreements to be released in full upon
the Closing of the Contemplated Transactions.
 
Section 8.12          Credit Support Arrangements.  The parties acknowledge that
Seller has entered into an arrangement set forth on Schedule 8.12 in which a
guaranty was issued by or for the account of Seller to support or facilitate
business transactions by, or for, the Business. Such arrangement is referred to
herein as the “Credit Support Arrangement.” At or prior to Closing, Buyer shall
arrange for Buyer or one of its Affiliates to be substituted as the obligor
thereof, obtaining from the creditor a full release of Seller or its Affiliates
(the foregoing arrangement is referred to as the “Replacement Credit Support
Arrangement”).  Buyer shall provide to Seller at Closing written evidence of
such Replacement Credit Support Arrangement.
 
Section 8.13          Post-Closing Intellectual Property Transfer
Recordation.  Buyer shall be responsible for any and all Intellectual Property
ownership transfer recordation, and all filing, transfer or other costs and
expenses associated therewith, that Buyer may elect to do after the Closing Date
and that may be required by the U.S. Patent and Trademark Office, the U.S.
Copyright Office, and by any other domestic or foreign jurisdictions.  Buyer’s
responsibilities under this Section 8.13 shall include, without limitation, any
recordation of ownership transfer of the Intellectual Property required to
evidence the transfer of Intellectual Property ownership from Seller or the
Company, on the one hand, to Buyer and any Affiliate of Buyer, on the other
hand.  Seller shall reasonably cooperate, at Buyer’s expense, with executing any
necessary documentation requested by Buyer in order for Buyer to accomplish such
recordation of Intellectual Property ownership transfer set forth in this
Section 8.13.
 
- 41 -

--------------------------------------------------------------------------------


 
Section 8.14          Tarsin Agreement and Ringtales Agreement.  While the
Tarsin Agreement and the Ringtales Agreement are each a Business Contract
hereunder, the parties hereto shall cooperate to negotiate in good faith with
the counterparties to each such Contract (a) to remove any Intellectual Property
that is an Excluded Asset and (b) to enter into a new agreement between Seller
and each applicable counterparty to cover arrangements for such removed
Intellectual Property.
 
Section 8.15          Original Peanuts Drawings.  From time to time hereafter,
Parent shall send any physical drawings of the original Peanuts Feature created
under The 1950 Agreement, The 1959 Agreement and The 1979 Agreement in its
possession, promptly upon any discovery thereof, to Buyer.  Upon receipt, Buyer
shall send such drawings to Charles M. Schulz  Creative Associates.
 
Section 8.16          Accounts Receivable.  Following the Closing Date, if Buyer
or the Company receives any amounts that are Aged Accounts Receivable, Buyer or
Company, as the case may be, shall pay over to Seller such amount received in
respect of Aged Accounts Receivable.
 
Section 8.17          Foreign Withholding Tax Credit.  From and after the
Closing Date, in the event that Seller receives a tax credit, Seller and Parent
shall pay over to the Schulz family any amounts owed to the Schulz family or
their Affiliates pursuant to The 1979 Agreement on account of foreign
withholding taxes from third parties withheld on their behalf for periods prior
to the Closing Date.
 
Section 8.18          Name Change.  Following the date of this Agreement, the
Seller shall, upon the request of the Buyer, take all actions necessary to
change the name of the Company to a name provided by Buyer.
 
ARTICLE IX
CONDITIONS PRECEDENT TO BUYER’S OBLIGATION TO CLOSE
 
Buyer’s obligation to purchase the Interests and to take the other actions
required to be taken by Buyer at the Closing is subject to the satisfaction, at
or prior to the Closing, of each of the following conditions (any of which may
be waived by Buyer, in whole or in part):
 
Section 9.1            Accuracy of Representations.  Each of the representations
and warranties set forth in Article III and Article IV in this Agreement must be
accurate in all respects, if qualified by any of the terms “material,” “Material
Adverse Change,” “Material Adverse Effect,” or must be accurate in all material
respects, if not so qualified, in each case, as of the date hereof and as of the
Closing Date as if made on the Closing Date, unless such representation
expressly relates to an earlier date in which case such representation must be
accurate as of such earlier date.
 
- 42 -

--------------------------------------------------------------------------------


 
Section 9.2           Seller’s Performance.  Each of the covenants and
obligations that Seller is required to perform or to comply with pursuant to
this Agreement at or prior to the Closing must have been duly performed and
complied with in all material respects.
 
Section 9.3            Additional Documents.  Each of the following documents
must have been delivered to Buyer by Seller:
 
(a)          a certificate executed by Seller dated the Closing Date certifying
to Buyer the satisfaction of the conditions set forth in Section 9.1;
 
(b)          copies of the resolutions of the Board of Directors and sole
shareholder of Seller authorizing Seller’s execution, delivery and performance
of this Agreement and the consummation of the Contemplated Transactions,
certified as of the Closing Date by a duly authorized officer of Seller as true
and correct;
 
(c)          a non-foreign person affidavit dated as of the Closing Date, sworn
under penalty of perjury and in form and substance required under the Treasury
Regulations issued pursuant to IRC §1445 stating that Seller is not a “Foreign
Person” as defined in IRC §1445;
 
(d)          written releases in form and substance reasonably acceptable to
Buyer setting forth that all of the Encumbrances on the equity interest in, or
any asset of, the Company imposed by the Lender Banks or any other party shall
have been released in full, duly executed by the Lender Banks or such other
parties;  
 
(e)          the Transition Services Agreement, duly executed by Seller;
 
(f)           the Short Form License, duly executed by Seller;
 
(g)          the Sublease, duly executed by Seller;
 
(h)          a release, duly executed by Seller in the form attached hereto as
Exhibit E; and
 
(i)           such other documents as Buyer may reasonably request for the
purpose of facilitating the consummation or performance of any of the
Contemplated Transactions.
 
Section 9.4            No Injunction.  There shall not be in effect any Legal
Requirement or any injunction or other Order that prohibits the sale of the
Interests by Seller to Buyer.
 
Section 9.5           Governmental Approvals.  The waiting period (and any
extensions thereof) applicable to the Contemplated Transactions under the HSR
Act and under the Japanese Anti-Monopoly Act or any other Legal Requirement
shall have been terminated or shall have expired.
 
Section 9.6           Material Adverse Effect.  There shall not have occurred a
Material Adverse Effect or any event or circumstance that individually or in the
aggregate would reasonably be expected to result in a Material Adverse Effect.
 
- 43 -

--------------------------------------------------------------------------------


 
ARTICLE X
CONDITIONS PRECEDENT TO SELLER’S OBLIGATION TO CLOSE
 
Seller’s obligation to sell the Interests and to take the other actions required
to be taken by Seller at the Closing is subject to the satisfaction, at or prior
to the Closing, of each of the following conditions (any of which may be waived
by Seller, in whole or in part):
 
Section 10.1          Accuracy of Representations.  Each of the representations
and warranties in Article V of this Agreement must be accurate in all material
respects as of the Closing Date as if made on the Closing Date.
 
Section 10.2         Buyer’s Performance.  Each of the covenants and obligations
that Buyer is required to perform or to comply with pursuant to this Agreement
at or prior to the Closing must have been performed and complied with in all
material respects.
 
Section 10.3          Additional Documents.  Each of the following must have
been delivered to Seller by Buyer:
 
(a)          a certificate executed by Buyer dated the Closing Date certifying
to Seller the satisfaction of the conditions set forth in Section 10.1;
 
(b)          copies of the resolutions of the board of directors of Buyer
authorizing Buyer’s execution, delivery and performance of this Agreement and
the consummation of the Contemplated Transactions, certified as of the Closing
Date by a duly authorized officer of Buyer as true and correct;
 
(c)          written evidence of the Replacement Credit Support Arrangements, in
form and substance satisfactory to Seller;
 
(d)          the Transition Services Agreement, duly executed by Buyer;
 
(e)          the Short Form License, duly executed by Buyer;
 
(f)           the Sublease, duly executed by Buyer;
 
(g)          the amounts payable at Closing pursuant to Section 2.5; and
 
(h)          such documents as Seller may reasonably request for the purpose of
facilitating the consummation of any of the Contemplated Transactions.
 
Section 10.4          No Injunction.  There shall not be in effect any Legal
Requirement or any injunction or other Order that prohibits the sale of the
Interests by Seller to Buyer.
 
Section 10.5          Governmental Approvals.  The waiting period (and any
extensions thereof) applicable to the Contemplated Transactions under the HSR
Act and under the Japanese Anti-Monopoly Act or any other Legal Requirement
shall have been terminated or shall have expired.
 
- 44 -

--------------------------------------------------------------------------------


 
ARTICLE XI
TERMINATION
 
Section 11.1          Termination of Agreement.  This Agreement may be
terminated and the Contemplated Transactions abandoned at any time prior to the
Closing Date:  
 
(a)           by mutual written consent of Buyer and Seller duly authorized by
their respective Boards of Directors;
 
(b)           by either Buyer or Seller, if there is any Legal Requirement that
makes consummation of the Contemplated Transactions illegal or otherwise
prohibited or if consummation of the Contemplated Transactions would violate any
Final Order of any Governmental Body having competent jurisdiction;
 
(c)           by either Buyer or Seller, if the Closing shall not have been
consummated on or before the date that is one hundred twenty (120) days
following the date of this Agreement (the “Termination Date”); provided, that
such right to terminate this Agreement will not be available to any party whose
failure to perform in any material respect any obligation of such party under
this Agreement when performance thereof was due is the cause of the delay;
 
(d)          by either Buyer or Seller, if any of the representations or
warranties of the other party contained herein are inaccurate or untrue in any
respect if qualified by the word “material” or the terms “Material Adverse
Effect” or “Material Adverse Change” or in any material respect if not so
qualified, and such inaccuracy cannot reasonably be expected to be cured prior
to the Termination Date and, in the case of any representation or warranty of
Seller, the failure of any representation and warranty of Seller to satisfy the
foregoing standard would be reasonably be expected to have a Material Adverse
Effect on the Business;
 
(e)           by Buyer, provided it is not then in material breach of any of its
obligations under this Agreement, if Seller fails to perform or satisfy, in any
respect if qualified by the word “material” or in any material respect if not so
qualified, any agreement, covenant, condition or obligation in this Agreement
when performance or satisfaction thereof is due and does not cure the failure
within twenty (20) Business Days after Buyer delivers written notice thereof; or
 
(f)           by Seller, provided it is not then in material breach of any of
its obligations under this Agreement, if Buyer fails to perform or satisfy in
any material respect any agreement, covenant, condition or obligation in this
Agreement when performance thereof is due and does not cure the failure within
twenty (20) Business Days after notice by Seller thereof.
 
The party desiring to terminate this Agreement pursuant to this Section 11.1
will give written notice of such termination to the other party.
 
Section 11.2         Effect of Termination.  Each party’s right to termination
under Section 11.1 is in addition to any other rights it may have under this
Agreement or otherwise, and the exercise of a right of termination will not be
an election of remedies. If this Agreement is terminated pursuant to Section
11.1, all further obligations of the parties under this Agreement will
terminate, except that the obligations in Sections 13.1 and 13.3 will survive;
provided, however, that if this Agreement is terminated by a party because of
the breach of the Agreement by the other party or because one or more of the
conditions to the terminating party’s obligations under this Agreement is not
satisfied as a result of the other party’s failure to comply with its
obligations under this Agreement, the terminating party’s right to pursue all
legal remedies will survive such termination unimpaired.
 
- 45 -

--------------------------------------------------------------------------------


 
ARTICLE XII
INDEMNIFICATION; REMEDIES
 
Section 12.1         General Indemnification by Seller and Parent.  Following
the Closing, Seller and Parent shall, jointly and severally, indemnify and hold
harmless Buyer and its Representatives and Affiliates (including the Company,
UMKK and UMNet after Closing) (collectively, the “Buyer Indemnified Persons”)
for, and shall pay to the Buyer Indemnified Persons the amount of, any loss,
liability, claim, damage, cost, penalty, fine, judgment, expense (including
reasonable attorneys’ fees), whether or not involving a third-party claim
(collectively, “Damages”), arising from or in connection with: (a) any breach of
any representation or warranty made by Seller in this Agreement, the
Contribution Agreement or any ancillary agreement or certificate delivered by
Seller pursuant to this Agreement; (b) any breach by Seller or Parent of any
covenant or obligation of Seller or Parent in this Agreement; (c) any liability
with respect to any Hired Employee for any period prior to the Closing Date; and
(d) any claim for brokerage or finder’s fees or commissions or similar payments
based upon any agreement or understanding made, or alleged to have been made, by
any Person with Seller (or any Person acting on its behalf) in connection with
any of the Contemplated Transactions.
 
Section 12.2          Tax Indemnification by Seller and Parent.  Other than as
specifically set forth in Section 8.8, after Closing, Seller and Parent shall,
jointly and severally, indemnify the Buyer Indemnified Persons, and hold them
harmless from and against (a) all Taxes (or the non-payment thereof) of the
Company, UMKK, and UMNet for all taxable periods ending on or before the Closing
Date and the portion through the end of the Closing Date for any taxable period
that includes (but does not end on) the Closing Date (“Pre-Closing Tax Period”);
(b) any and all Taxes of any member of an affiliated, consolidated, combined, or
unitary group of which the Company, UMKK or UMNet is or was a member on or prior
to the Closing Date, including pursuant to IRS regulation §1.1502-6 or any
analogous or similar state, local, or non-U. S. law or regulation; (c) any Taxes
of any Person (other than the Company, UMKK and UMNet) imposed on the Company,
UMKK or UMNet as a transferee or successor, by Contract or pursuant to any law,
rule or regulation, which Taxes relate to an event or transaction occurring
before the Closing; (d) all Taxes related to the Business prior to the date that
the Seller entered into the Contribution Agreement, (e) except as provided in
Section 8.7, any Taxes that arise as a result of the Contemplated Transactions
and (f) reasonable attorneys fees incurred in connection with the enforcement of
the indemnification obligation set forth in this Section 12.2.
 
Section 12.3         Indemnification by Buyer.  Following the Closing, Buyer
shall indemnify and hold harmless Seller and its Representatives and Affiliates
(including the Company, UMKK and UMNet prior to Closing) (collectively, the
“Seller Indemnified Persons”) for, and shall pay to the Seller Indemnified
Persons the amount of any Damages arising from or in connection with (a) any
breach of any representation or warranty made by Buyer in this Agreement, the
Contribution Agreement or in any ancillary agreement or certificate delivered by
Buyer pursuant to this Agreement, (b) any breach by Buyer of any covenant or
obligation of Buyer in this Agreement, or (c) any claim for brokerage or
finder’s fees or commissions or similar payments based upon any agreement or
understanding made, or alleged to have been made, by any Person with Buyer (or
any Person acting on its behalf) in connection with any of the Contemplated
Transactions.
 
- 46 -

--------------------------------------------------------------------------------


 
Section 12.4          Time Limitations.  Seller and Parent will not be liable
(for indemnification or otherwise) with respect to any representation or
warranty, or covenant or obligation to be performed and complied with prior to
the Closing Date, other than those in Sections 3.1, 3.3, 3.5, 4.1 and 4.2, (the
“Fundamental Reps”) or Sections 3.11 or 3.19 (the “Designated Reps”) unless on
or before the first anniversary of the Closing Date, Buyer notifies Seller of a
claim.  A claim with respect to the Fundamental Reps may be made by Buyer at any
time within the applicable statute of limitations plus thirty (30) days and not
otherwise.  A claim with respect to the Designated Reps may be made by Buyer at
any time within eighteen (18) months from the Closing Date and not
otherwise.  If the Closing occurs, Buyer will not be liable (for indemnification
or otherwise) with respect to any representation or warranty, or covenant or
obligation to be performed and complied with prior to the Closing Date, unless
on or before the first anniversary of the Closing Date Seller notifies Buyer of
a claim.  All claims shall specify the factual basis of that claim in reasonable
detail to the extent then known by such party initiating the claim. All
covenants to be performed after the Closing Date in this Agreement shall survive
Closing.
 
Section 12.5          Limitations on Amount.
 
(a)           In no event shall either party have the right to loss of profits
or consequential, incidental, special or punitive damages of any kind
whatsoever.
 
(b)           Seller and Parent shall have no liability with respect to claims
for indemnification by the Buyer Indemnified Persons and Buyer shall have no
liability with respect to claims for indemnification by the Seller Indemnified
Persons, until (and only to the extent that) the total of all Damages with
respect to such claims exceeds One Million Seven Hundred Fifty Thousand Dollars
($1,750,000) (the “Basket”), which amount shall be treated as a deductible for
purposes of this Article XII.
 
(c)           In no event shall the Buyer Indemnified Persons or Seller
Indemnified Person, as the case may be, be entitled to recover Damages from the
other in excess of an amount equal to Thirty-Five Million Dollars ($35,000,000)
in the aggregate (the “Cap”).
 
(d)           The Buyer Indemnified Persons’ right to indemnification shall be
reduced to the extent that the subject matter of any claim is covered by and
already paid pursuant to any insurance policy, warranty or indemnification from
a third party Person.
 
(e)           Subject to Section 13.15, and except with respect to any claim for
fraud, the remedies provided in this Article XII shall be exclusive and shall
preclude other remedies that may be available to Seller, Buyer, the Seller
Indemnified Persons or the Buyer Indemnified Persons.
 
- 47 -

--------------------------------------------------------------------------------


 
(f)           Notwithstanding anything in this Section 12.5 to the contrary,
neither the Basket nor the Cap shall apply to Damages arising out of or related
to (i) breaches by Seller of the Fundamental Reps; (ii) matters covered by
Sections 12.1(b); or (d) or Section 12.3(b) and (c); (iii) matters covered by
Section 12.2; or (iv) fraud.
 
Section 12.6          Procedure for Indemnification – Third Party Claims.
 
(a)           Promptly after receipt by a party indemnified under Section 12.1,
12.2 or 12.3 of notice of the commencement of any Proceeding against it, any
indemnified party will, if a claim is to be made against an indemnifying party
under such Section, give notice to the indemnifying party of the commencement of
such claim, but the failure to notify the indemnifying party will not relieve
the indemnifying party of any liability that it may have to any indemnified
party, except to the extent that the indemnifying party demonstrates that the
defense of such action is prejudiced by the indemnified party’s failure to give
such notice.
 
(b)           If any Proceeding referred to in Section 12.6(a) is brought
against an indemnified party and it gives notice to the indemnifying party of
the commencement of such Proceeding, the indemnifying party may elect to assume
the defense of such Proceeding with counsel reasonably satisfactory to the
indemnified party (unless the indemnifying party is also a party to such
Proceeding and the indemnified party determines in good faith that joint
representation would be inappropriate) and, after notice from the indemnifying
party to the indemnified party of its election to assume the defense of such
Proceeding, the indemnifying party shall not, as long as it diligently conducts
such defense, be liable to the indemnified party under this Article XII for any
fees of other counsel or any other expenses with respect to the defense of such
Proceeding, in each case subsequently incurred by the indemnified party in
connection with the defense of such Proceeding. If the indemnifying party
assumes the defense of a Proceeding, no compromise or settlement of such claims
may be effected by the indemnifying party without the indemnified party’s
consent (which consent shall not be unreasonably withheld) unless (i) there is
no finding or admission of any violation of Legal Requirements or any violation
of the rights of any Person and no effect on any other claims that may be made
against the indemnified party, and (ii) the sole relief provided is monetary
damages that are paid in full by the indemnifying party. If notice is given to
an indemnifying party of the commencement of any Proceeding and the indemnifying
party does not, within thirty (30) days after the indemnified party’s notice is
given, give notice to the indemnified party of its election to assume the
defense of such Proceeding, the indemnified party may assume control of the
defense of such Proceeding with counsel of its own choosing, at the cost of the
indemnifying party and the indemnifying party will be bound by any determination
made in such Proceeding or any compromise or settlement effected by the
indemnified party.
 
(c)           Each party shall make available to the other all records and other
materials reasonably required to contest any claim and shall cooperate fully
with the other in the defense of all such claims.  Information disclosed by one
party to the other shall be kept confidential.
 
- 48 -

--------------------------------------------------------------------------------


 
Section 12.7          Adjustment to Purchase Price.  The parties agree that any
indemnification payment made pursuant to this Agreement shall be treated as an
adjustment to the Purchase Price for Tax purposes unless a Final Determination
with respect to the indemnitee or any of its Affiliates causes any such payment
not to be treated as an adjustment to the Purchase Price for federal income Tax
purposes.  For purposes of this Agreement, “Final Determination” means (i) with
respect to federal income Taxes, a “determination” as defined in Section 1313(a)
of the Code or execution of an IRS Form 870-AD and, (ii) with respect to Taxes
other than federal income Taxes, any final determination of liability in respect
of a Tax that, under applicable Law, is not subject to further appeal, review or
modification through a Proceeding or otherwise (including the expiration of a
statute of limitations or a period for the filing of claims for refunds, amended
Tax Returns or appeals from adverse determinations).
 
Section 12.8         Damages.  For purposes of determining the amount only of
any Damages in connection with this Article XII, all representations and
warranties made by Seller or Buyer that are qualified by “material,” “Material
Adverse Change” or “Material Adverse Effect” shall be deemed to be not so
qualified.
 
ARTICLE XIII
GENERAL PROVISIONS
 
Section 13.1          Expenses.  Except as otherwise expressly provided in this
Agreement, each party will bear its fees and expenses incurred in connection
with the preparation, execution, and performance of this Agreement and the
Contemplated Transactions, including all fees and expenses of its
Representatives.
 
Section 13.2          Public Announcements.  The parties shall issue a joint
press release (and individual press releases that have been reviewed by the
other party) upon execution of this Agreement and upon the Closing.  Seller and
Buyer will consult with each other concerning the means by which the Seller’s
employees and customers, suppliers, licensees, agents, clients and others having
dealings with Seller material to the Business will be informed of the
Contemplated Transactions.  Notwithstanding anything to the contrary in this
Agreement, either party may make such disclosure of the Contemplated
Transactions and the terms of this Agreement as is required by law or the rules
of any applicable stock exchange.
 
Section 13.3          Notices.  All notices, consents, waivers, and other
communications under this Agreement must be in writing and will be deemed to
have been duly given when (a) delivered by hand (with written confirmation of
receipt), (b) sent by facsimile (with confirmation of transmission by the
transmitting equipment), or (c) when received by the addressee, if sent by a
nationally recognized overnight delivery service (receipt requested), in each
case to the appropriate addresses or facsimile numbers set forth below (or to
such other addresses or numbers as a party may designate by notice to the other
parties):
 

 
Seller:
     
United Feature Syndicate, Inc.
 
200 Madison Avenue, 4th Floor
 
New York, New York  10016
 
Attn:    President
 
Facsimile No.:    (212) 293-8750



- 49 -

--------------------------------------------------------------------------------


 

 
with a copy to:
     
The E. W. Scripps Company
 
312 Walnut Street, 28th Floor
 
Cincinnati, Ohio  45202
 
Attn:    General Counsel
 
Facsimile No.:    (513) 977-3042
     
and
     
Baker & Hostetler LLP
 
45 Rockefeller Plaza, 11th Floor
 
New York, NY 10111
 
Attn:    Steven H. Goldberg, Esq.
 
Facsimile No.:    (212) 589-4201
     
Buyer:
     
Iconix Brand Group, Inc.
 
1450 Broadway,
 
New York, NY  10018
 
Attn:  Andrew Tarshis, General Counsel
 
Facsimile No.:    (212) 391-0127
     
with a copy to:
     
Blank Rome, LLP
 
405 Lexington Avenue
 
New York, NY  10174
 
Attn:  Robert J. Mittman
 
Facsimile No.: 212-885-5001

 
Section 13.4          Jurisdiction; Service Of Process.  Any Proceeding seeking
to enforce any provision of, or based on any right arising out of, this
Agreement may be brought against either of the parties in the courts of the
State of New York, County of New York, or in the United States District Court
for the Southern District of New York and each party consents to the
jurisdiction of such courts (and of the appropriate appellate courts) in any
such Proceeding and waives any objection to venue laid therein. Process in any
Proceeding referred to in the preceding sentence may be served on any party
anywhere in the world.  Each party hereby waives, and agrees not to assert as,
any defense in any Proceeding in which any such claim is made that it is not
subject thereto or that such Proceeding may not be brought or is not
maintainable in such courts or that the venue thereof may not be appropriate or
that this Agreement or any of the other Transaction Documents may not be
enforced in or by such courts.
 
Section 13.5          Further Assurances.  Each party agrees (a) to furnish to
the other party such further information, (b) to execute and deliver to the
other party such other documents, and (c) to do such other acts and things, all
as the other party reasonably requests for the purpose of carrying out the
intent of this Agreement and the Contemplated Transactions.  The parties shall
cooperate with each other in connection with any litigation relating to the
Business, including providing reasonable access to books and records and
employees (current or former); provided that in no event shall either party be
required to make any expenditure of money in connection therewith.
 
- 50 -

--------------------------------------------------------------------------------


 
Section 13.6          Waiver.  The parties’ rights and remedies are cumulative
and not alternative. A party’s failure or delay in exercising any right, power,
or privilege under this Agreement or the documents referred to in this Agreement
will not operate as a waiver of such right, power, or privilege, and no single
or partial exercise of any such right, power, or privilege will preclude any
other or further exercise of such right, power, or privilege or the exercise of
any other right, power, or privilege. To the maximum extent permitted by
applicable law, (a) no claim or right arising out of this Agreement or the
documents referred to in this Agreement can be discharged by one party, in whole
or in part, by a waiver or renunciation of the claim or right unless in writing
signed by the other party; (b) no waiver given by a party will be applicable
except in the specific instance for which it is given; and (c) no notice to or
demand on one party will be deemed to be a waiver of any obligation of such
party or of the right of the party giving such notice or demand to take further
action without notice or demand as provided in this Agreement or the documents
referred to in this Agreement.
 
Section 13.7          Entire Agreement and Modification.  This Agreement,
together with the Non-Disclosure Agreement, supersedes all prior agreements
between the parties with respect to its subject matter and constitutes (along
with the documents referred to in this Agreement) a complete and exclusive
statement of the terms of the agreement between the parties with respect to its
subject matter. This Agreement may not be amended except by a written agreement
executed by the parties.
 
Section 13.8          Schedules.
 
(a)           The information in the Schedules constitutes (i) exceptions to
particular representations, warranties, covenants and obligations of Seller as
set forth in this Agreement or (ii) descriptions or lists of assets and
liabilities and other items referred to in this Agreement.
 
(b)           Any disclosure under one Schedule shall be deemed disclosure under
all Schedules and this Agreement to the extent that the reference of such
disclosure is reasonably apparent on its face to such other Schedule.  It is
understood that any reference to a subpart of a Schedule is a reference to the
entire Schedule.  Disclosure of any matter in the Schedules shall not constitute
an expression of a view that such matter is material or is required to be
disclosed pursuant to this Agreement.
 
Section 13.9          Assignments and Successors.  Neither party may assign any
of its rights or obligations under this Agreement without the prior written
consent of the other party hereto, except that (a) Seller may assign its rights
under this Agreement to the Lender Banks pursuant to the Credit Agreement and
the Security Agreement and (b) Buyer may assign any of its rights but not any of
its obligations hereunder to any Affiliate (including any joint venture between
the members of the Schulz family or any of its Affiliates, on the one hand, and
Buyer, on the other hand, assuming such joint venture is an Affiliate of
Buyer).  This Agreement will apply to, be binding in all respects upon, and
inure to the benefit of the successors and assigns of the parties.
 
- 51 -

--------------------------------------------------------------------------------


 
Section 13.10       Severability.  If any provision of this Agreement is held
invalid or unenforceable by any court of competent jurisdiction, the other
provisions of this Agreement will remain in full force and effect. Any provision
of this Agreement held invalid or unenforceable only in part or degree will
remain in full force and effect to the extent not held invalid or unenforceable.
 
Section 13.11        Section Headings, Construction.  The headings of Articles
and Sections in this Agreement are provided for convenience only and will not
affect its construction or interpretation. All references to “Articles” or
“Sections” refer to the corresponding Articles or Sections of this Agreement.
 
Section 13.12       Governing Law; Waiver of Jury Trial.  This Agreement will be
governed by and construed under the laws of the State of New York without regard
to conflict of laws principles that would require the application of any other
law and each of the parties hereto irrevocably consents to the exclusive
jurisdiction and venue of the federal and state courts located in New York,
NY.  Each party hereby waives to the fullest extent permitted by applicable law,
any right it may have to a trial by jury in respect to any litigation directly
or indirectly arising out of, under or in connection with this Agreement or any
Contemplated Transaction.  Each party (a) certifies that no representative,
agent or attorney of any other party has represented, expressly or otherwise,
that such other party would not, in the event of litigation, seek to enforce the
foregoing waiver and (b) acknowledges that it and the other parties hereto have
been induced to enter into this Agreement by, among other things, the mutual
waivers and certifications in this Section 13.12.
 
Section 13.13        Counterparts.  This Agreement may be executed in two or
more counterparts, each of which will be deemed to be an original copy of this
Agreement and all of which, when taken together, will be deemed to constitute
one and the same agreement.
 
Section 13.14       No Third Party Beneficiaries.  This Agreement is not
intended to confer upon any Person other than the parties hereto and their
respective successors and permitted assigns any rights or remedies hereunder,
except as otherwise set forth in Article XII.
 
Section 13.15        Specific Performance.  If either party defaults in the
performance of its obligations under this Agreement (other than pursuant to
Article XII), and the other party shall not be in material default, such party
shall be entitled to apply for and obtain specific performance, which shall be
in addition to any and all other rights and remedies available to Buyer
herein.  The parties acknowledge that in the event of such default, monetary
damages alone would not be an adequate compensation, and agree that if any
action is brought seeking specific performance, each party shall waive the
defense that there is an adequate remedy at law.
 
[Signature Page Follows]

 
- 52 -

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, a duly authorized representative of each of the parties
hereto has executed and delivered this Agreement as of the date first written
above.
 

 
BUYER:
     
ICONIX BRAND GROUP., INC.
     
By:
/s/Andrew R. Tarshis
 
Name: Andrew R. Tarshis
 
Title: EVP
       
SELLER:
     
UNITED FEATURE SYNDICATE, INC.
     
By:
/s/ William Appleton
 
William Appleton, Vice President
       
PARENT:
     
THE E.W. SCRIPPS COMPANY
     
By:
/s/ William Appleton
 
Senior Vice President & General Counsel



- 53 -

--------------------------------------------------------------------------------

